 Case 3:16-cv-03111-K Document 115 Filed 05/16/19     Page 1 of 90 PageID 4033


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


PEDRO RAMIREZ, JR., Individually and on
Behalf of All Others Similarly Situated,
                                            Case No. 3:16-cv-3111-K
                         Plaintiff,

                    v.
                                            EVIDENTIARY HEARING
EXXON MOBIL CORPORATION, REX W.             REQUESTED
TILLERSON, ANDREW P. SWIGER,
JEFFREY J. WOODBURY, and DAVID S.
ROSENTHAL,
                         Defendants.

     DEFENDANTS’ CORRECTED MEMORANDUM OF LAW IN OPPOSITION
        TO LEAD PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                             [PUBLIC REDACTED VERSION]
     Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                              Page 2 of 90 PageID 4034


                                                       TABLE OF CONTENTS

                                                                                                                                           Page

Table of Authorities ........................................................................................................................ ii

Preliminary Statement ..................................................................................................................... 1

Statement of Relevant Facts............................................................................................................ 4

           A.         The Parties and the Alleged Class. ......................................................................... 4

           B.         The Alleged Misrepresentations. ............................................................................ 4

           C.         The Alleged Corrective Disclosures. ...................................................................... 5

           D.         Plaintiff’s Motion and Class Certification Discovery. ............................................ 7

Argument ........................................................................................................................................ 8

I.         A Class Cannot Be Certified Because Individual Issues of Reliance Predominate. ........... 9

           A.         The Rebuttable Basic Presumption. ........................................................................ 9

           B.         Defendants Have Rebutted the Basic Presumption, and Plaintiff Has Not
                      Satisfied Its Burden of Persuasion To Establish Price Impact. ............................. 11

                      1.         It is Undisputed that There Was No Price Impact from Any of the
                                 Alleged Misrepresentations or Four of the Seven Alleged
                                 Corrective Disclosures. ............................................................................. 12

                      2.         The Remaining Alleged Corrective Disclosures Had No Price
                                 Impact Because No New Information Was Disclosed. ............................. 14

                                 (a)         July 29, 2016 ................................................................................. 16

                                 (b)         October 28, 2016 ........................................................................... 19

                                 (c)         January 31, 2017 ........................................................................... 21

                      3.         Dr. Ferrell’s Analysis Also Shows That The Allegedly
                                 Misrepresented Information About ExxonMobil’s Proxy Costs and
                                 GHG Costs Was Released to the Market to No Price Impact................... 23

           C.         The Affiliated Ute Presumption of Reliance on Omissions Does Not
                      Apply..................................................................................................................... 25




                                                                         i
  Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                                Page 3 of 90 PageID 4035


II.        Plaintiff Is Subject to Unique Defenses That Render It Atypical of the Class. ................ 27

III.       Plaintiff Has Not Proven Adequacy under Rule 23(a)(4). ................................................ 29

IV.        In the Alternative, Plaintiff’s Proposed Class Definition Should Be Limited. ................. 32

           A.         The Proposed Class Should Exclude Claims Based on Alleged
                      Misrepresentations Related to Proxy Costs and GHG Costs. ............................... 32

           B.         The Class Period Should Exclude Any Other Alleged Corrective
                      Disclosures That Had No Price Impact. ................................................................ 34

           C.         The Proposed Class Should Exclude All Persons Who Sold All of Their
                      Stock Before July 29, 2016. .................................................................................. 34

Conclusion .................................................................................................................................... 35




                                                                        ii
  Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                          Page 4 of 90 PageID 4036




                                                 TABLE OF AUTHORITIES
                                                                                                                              Page(s)
CASES

Abell v. Potomac Ins. Co.,
   858 F.2d 1104 (5th Cir. 1988) .................................................................................................26

Adickes v. Hellerstedt,
   No. 17-50899, 2018 U.S. App. LEXIS 29034 (5th Cir. Oct. 16, 2018) ..................................11

Affiliated Ute Citizens of Utah v. United States,
    406 U.S. 128 (1972) ......................................................................................................... passim

Alaska Elec. Pension Fund v. Flowserve Corp.,
   572 F.3d 221 (5th Cir. 2009) ...................................................................................................25

In re Allergan, Inc. Sec. Litig.,
    No. 14-cv-02004-DOC (KES), 2016 WL 5929250 (C.D. Cal. Oct. 5, 2016) .........................27

Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,
  568 U.S. 455 (2013) .................................................................................................................20

Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc.,
   879 F.3d 474 (2d Cir. 2018).....................................................................................................15

Baker v. SeaWorld Entm’t, Inc.,
   No. 14-cv-2129-MMA (AGS), 2017 WL 5885542 (S.D. Cal. Nov. 29, 2017) .......................34

In re Bank of Am. Corp. Sec., Deriv., & Emp. Ret. Income Sec. Act (ERISA) Litig.,
    281 F.R.D. 134 (S.D.N.Y. 2012) ....................................................................................... 34-35

In re Barrick Gold Sec. Litig.,
    314 F.R.D. 91 (S.D.N.Y. 2016) .................................................................................................7

Basic Inc. v. Levinson,
   485 U.S. 224 (1988) ......................................................................................................... passim

Berger v. Compaq Comput. Corp.,
   257 F.3d 475 (5th Cir. 2001) .............................................................................................29, 31

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC,
   310 F.R.D. 69 (S.D.N.Y. 2015) ...............................................................................................34

Castano v. Am. Tobacco Co.,
   84 F.3d 734 (5th Cir. 1996) .......................................................................................................9




                                                                   iii
  Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                            Page 5 of 90 PageID 4037


City of Arlington, Tex. v. Fed. Commc’n Comm’n,
    668 F.3d 229 (5th Cir. 2012) ...................................................................................................11

City of Cape Coral Mun. Firefighters’ Ret. Plan v. Emergent Biosolutions, Inc.,
    322 F. Supp. 3d 676 (D. Md. 2018) .........................................................................................32

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) .....................................................................................................................8

Cooper v. Thoratec Corp.,
   No. 14-cv-0360 CW, 2018 WL 2117337 (N.D. Cal. May 8, 2018) ..........................................7

In re Credit Suisse First Bos. Corp. (Lantronix, Inc.) Analyst Sec. Litig.,
    250 F.R.D. 137 (S.D.N.Y. 2008) .............................................................................................13

DeMarco v. Lehman Bros.,
  222 F.R.D. 243 (S.D.N.Y. 2004) ...............................................................................................8

Dodona I, LLC v. Goldman, Sachs & Co.,
   296 F.R.D. 261 (S.D.N.Y. 2014) .............................................................................................27

In re Enron Corp. Sec.,
    529 F. Supp. 2d 644 (S.D. Tex. 2006) ...............................................................................20, 30

Erica P. John Fund, Inc. v. Halliburton Co.,
    309 F.R.D. 251 (N.D. Tex. 2015) .................................................................................... passim

Erica P. John Fund, Inc. v. Halliburton Co.,
    563 U.S. 804 (2011) ...................................................................................................................9

Feder v. Elec. Data Sys. Corp.,
   429 F.3d 125 (5th Cir. 2005) ...................................................................................................29

In re Finisar Corp. Sec. Litig.,
    2017 WL 6026244 (N.D. Cal. Dec. 5, 2017) ...........................................................................11

Finkel v. Docutel/Olivetti Corp.,
   817 F.2d 356 (5th Cir. 1987) ...................................................................................................27

Greenberg v. Crossroads Sys., Inc.,
   364 F.3d 657 (5th Cir. 2004) ...................................................................................................15

Halliburton Co. v. Erica P. John Fund, Inc.,
   573 U.S. 258 (2014) ......................................................................................................... passim

IBEW Local 98 Pension Fund v. Best Buy Co., Inc.,
   818 F.3d 775 (8th Cir. 2016) .................................................................................10, 11, 13, 15




                                                                    iv
  Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                             Page 6 of 90 PageID 4038


Kalodner v. Michaels Stores, Inc.,
   172 F.R.D. 200 (N.D. Tex. 1997) ............................................................................................28

KB Partners I, L.P. v. Pain Therapeutics, Inc.,
   No. A-11-CA-1034-SS, 2015 WL 3794769 (W.D. Tex. June 16, 2015) ..................................8

KBC Asset Mgmt. NV v. 3D Sys. Corp.,
  No. 15-cv-2393-MGL, 2017 WL 4297450 (D.S.C. Sept. 28, 2017) .......................................11

In re Kosmos Energy Ltd. Sec. Litig.,
    299 F.R.D. 133 (N.D. Tex. 2014) ......................................................................................30, 32

Krim v. pcOrder.com, Inc.,
   210 F.R.D. 581 (W.D. Tex. 2002) ...........................................................................................31

Krogman v. Sterritt,
   202 F.R.D. 467 (N.D. Tex. 2001) ............................................................................................26

Loritz v. Exide Technologies,
   No. 2:13-cv-02607-SVW-E, 2015 WL 6790247 (C.D. Cal. July 21, 2015) .............................8

Ludlow v. BP, P.L.C.,
   800 F.3d 674 (5th Cir. 2015) .............................................................................................15, 25

In re Merrill Lynch Auction Rate Sec. Litig.,
    704 F. Supp. 2d 378 (S.D.N.Y. 2010), aff’d sub nom. Wilson v. Merrill Lynch
    & Co., Inc., 671 F.3d 120 (2d Cir. 2011).................................................................................27

Regents of Univ. of California v. Credit Suisse First Boston (USA), Inc.,
   482 F.3d 372 (5th Cir. 2007) ...............................................................................................3, 26

Steiner v. Southmark Corp.,
    734 F. Supp. 269 (N.D. Tex. 1990) .........................................................................................26

Stevelman v. Alias Research, Inc.,
    No. 5:91-cv-682 (EBB), 2000 WL 888385 (D. Conn. June 22, 2000) ....................................32

Umsted v. Intelect Commc’ns, Inc.,
  No. 3:99-cv-2604, 2003 WL 79750 (N.D. Tex. Jan. 7, 2003) .................................................30

Unger v. Amedisys Inc.,
   401 F.3d 316 (5th Cir. 2005) .................................................................................................8, 9

W. Va. Pipe Trades Health & Welfare Fund v. Medtronic, Inc.,
   325 F.R.D. 280 (D. Minn. 2018)..............................................................................................34

STATUTES

15 U.S.C. § 78u-4 ..........................................................................................................................29


                                                                      v
  Case 3:16-cv-03111-K Document 115 Filed 05/16/19                                              Page 7 of 90 PageID 4039


OTHER AUTHORITIES

Fed. R. Civ. P. 23 ................................................................................................................... passim

Fed. R. Civ. P. 30(b)(6)..............................................................................................................3, 30

Fed. R. Evid. 301 ...........................................................................................................................11




                                                                      vi
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 8 of 90 PageID 4040


                                   PRELIMINARY STATEMENT
       Plaintiff’s motion for class certification should be denied because Plaintiff fails to

establish three requirements of Federal Rule of Civil Procedure 23. Plaintiff has failed to

establish that Rule 23(b)(3) is satisfied because the rebuttable presumptions of classwide reliance

under Basic Inc. v. Levinson, 485 U.S. 224 (1988) and Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972), do not apply here. Thus, each member of the class must

demonstrate individual reliance on the alleged misrepresentations. Indeed, for the alleged

misrepresentations associated with four of the seven alleged corrective disclosures, Plaintiff

concedes the Basic presumption is inapplicable. In addition, Rule 23(a)(3) is not satisfied

because Plaintiff’s claims are atypical of those of the proposed class. Finally, Rule 23(a)(4) is

not satisfied because Plaintiff’s own deposition testimony demonstrates that Plaintiff has had no

meaningful involvement in the litigation, is unfamiliar with even the basic facts of the case, and

is thus a patently inadequate class representative. Accordingly, Plaintiff’s motion for class

certification should be denied or, alternatively, significantly truncated.

       First, Plaintiff relies on the “fraud-on-the-market” theory adopted in Basic to circumvent

its burden to demonstrate individualized reliance. Basic held that purchasers in an efficient

securities market are entitled to a rebuttable presumption of reliance because the

misrepresentations would have affected the company’s stock price. Evidence that the alleged

misrepresentations or alleged corrective disclosures did not affect the stock price rebuts the

presumption. The burden then rests on Plaintiff to establish price impact. (Point I.A, below.)

       Here, neither the alleged misrepresentations nor the purported corrective disclosures

affected ExxonMobil’s stock price. The parties’ respective experts—Defendants’ expert Dr.

Allen Ferrell, and Plaintiff’s expert Frank Torchio—agree that there was no statistically

significant price impact from any of the alleged misrepresentations or from four of the seven
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 9 of 90 PageID 4041


alleged corrective disclosures. These undisputed facts preclude class certification as to the four

alleged corrective disclosures and the corresponding alleged misrepresentations.

       Torchio does not refute Dr. Ferrell’s showing that a fifth alleged corrective disclosure

(ExxonMobil’s January 31, 2017 earnings report) also had no statistically significant price

impact. Torchio purports to find statistical significance only by improperly aggregating price

movements in the stock over two successive days. But as Judge Lynn of this Court has held,

aggregating price movements over more than one day “is inappropriate to measure price impact

in an efficient market” because stock prices in such a market change to reflect new information

“in a matter of minutes.” Erica P. John Fund, Inc. v. Halliburton Co., 309 F.R.D. 251, 269

(N.D. Tex. 2015) (“Halliburton III”).

       Nor did the remaining alleged corrective disclosures have any price impact. Dr. Ferrell

has demonstrated that the allegedly corrective information was already public (as shown in the

Complaint itself and the accompanying report of Plaintiff’s accounting expert, Dr. Charlotte

Wright). Thus, that information was already reflected in ExxonMobil’s stock price before the

disclosures were made, and the disclosures could have had no price impact. Torchio’s response

is inconsistent with Plaintiff’s own theory of liability, and relies on a novel standard that is

unsupported by any legal or economic authority and is at odds with Supreme Court precedent.

Thus, Plaintiff fails to satisfy its burden of establishing that the Basic presumption applies.

(Point I.B, below.)

       That leaves Plaintiff to urge the presumption of reliance under Affiliated Ute, but that

presumption does not apply as a matter of law. The Affiliated Ute presumption applies only

where a plaintiff’s claims are primarily based on alleged omissions or non-disclosures, i.e., those

in which “the defendant has failed to disclose any information whatsoever relating to material




                                                  2
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 10 of 90 PageID 4042


facts.” Regents of Univ. of Cal. v. Credit Suisse First Bos. (USA), Inc., 482 F.3d 372, 384 n.17

(5th Cir. 2007) (internal quotation marks and citation omitted) (emphasis added). The

presumption does not apply here, where all of Plaintiff’s claims are based primarily on alleged

affirmative misrepresentations. (Point I.C, below.)

       Second, Plaintiff cannot meet its burden to prove that its claims are typical of those of the

class. Unlike other class members, Plaintiff purchased all of its ExxonMobil stock after the first

two purported corrective disclosures, and more than two years after the beginning of the class

period. Plaintiff is thus subject to a unique defense that it plainly could not have relied on

alleged misrepresentations that its claims were corrected before its purchase. (Point II, below.)

       Third, Plaintiff is a wholly inadequate class representative. A putative class

representative must demonstrate that it is informed about the relevant facts, and that the class

representative rather than its lawyers is directing the litigation. Here, the deposition testimony of

Plaintiff’s designated Rule 30(b)(6) witness established that Plaintiff cannot clear even this

modest hurdle. As its representative acknowledged,




                          . Plaintiff’s lack of fundamental knowledge about the case, and its

wholesale abdication to its lawyers of its responsibility to prosecute it, render it inadequate to

represent the interests of the class. (Point III, below.)




                                                  3
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 11 of 90 PageID 4043


       Finally, any class should exclude claims as to which no price impact has been shown,

and should also exclude all members who sold their ExxonMobil stock before the first corrective

disclosure alleged to have had a price impact. (Point IV, below.)

       For these reasons, Plaintiff’s motion for class certification should be denied or any class

should be substantially narrowed.

                              STATEMENT OF RELEVANT FACTS
       A.      The Parties and the Alleged Class.

       Defendant Exxon Mobil Corporation (“ExxonMobil” or the “Company”) is a

multinational oil and gas company whose stock trades on the New York Stock Exchange.

(Compl. ¶ 34.) The individual defendants are current or former ExxonMobil executives.

       Plaintiff Greater Pennsylvania Carpenters Pension Fund seeks to represent a class of

persons who purchased or acquired ExxonMobil stock between March 31, 2014 and January 30,

2017 (the “Class Period”). (Lead Pl.’s Mem. of Law in Supp. of Mot. for Class Cert. (“Pl.

Mem.”), Dkt. No. 89-3 at 1.) Plaintiff first purchased ExxonMobil stock on May 12, 2016,

approximately six months after the first two alleged corrective disclosures (and more than two

years after the start of the Class Period). (See Mot. for App’t. as Lead Pl., Dkt. No. 25, Ex. B at

Schedule A; see also App. 7.)



       B.      The Alleged Misrepresentations.

       Plaintiff’s claims are based on four categories of alleged misrepresentations.

       Proved Reserves at Kearl: Plaintiff alleges that “ExxonMobil knew at the time it filed its

2015 10-K on February 2[4], 2016, and throughout 2016 that its Kearl Operations would not

satisfy the SEC’s definition of proved reserves by year-end 2016.” (Memo. Op. and Order

(“MTD Op.”), Dkt. No. 62 at 25; Compl. ¶ 280.) Kearl is a joint venture between ExxonMobil


                                                 4
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 12 of 90 PageID 4044


(29.04% interest) and Imperial Oil Limited (“Imperial”) (70.96% interest). (App. 12.) Plaintiff

claims that Defendants’ statements about proved reserves were rendered misleading and in

violation of Generally Accepted Accounting Principles (“GAAP”) due to the alleged failure to

warn investors of the supposed “certainty” that these proved reserves would need to be de-

booked. (Compl. ¶¶ 180, 287.)

       Alleged Losses at Canadian Bitumen Operations: Plaintiff alleges ExxonMobil’s 2015

10-K falsely “implied the Canadian Bitumen Operations were operating at a profit of over $5 per

barrel,” when, in fact, these operations “operated at a loss for at least three months” before the

10-K was filed. (MTD Op. at 22; Compl. ¶ 247(iii).)

       Rocky Mountain Dry Gas Operations: Plaintiff claims ExxonMobil’s 2015 10-K was

misleading because it failed to recognize an impairment of its Rocky Mountain dry gas

(“RMDG”) operations at year-end 2015 (and instead impaired those assets at year-end 2016).

(Compl. ¶ 247(v).) As a result, Plaintiff alleges, ExxonMobil’s 2015 financial statements

overstated the value of the RMDG assets. (Id. ¶¶ 247, 277–283.)

       Use of Proxy Costs of Carbon or GHG Costs: Plaintiff alleges that statements by

ExxonMobil about its use of projected future carbon proxy costs and GHG costs were misleading

because “ExxonMobil stated a different proxy cost value in public statements than was actually

applied in internal calculations,” including in its impairment assessments. (MTD Op. at 18;

Compl. ¶¶ 247(i), (iii).)

       C.      The Alleged Corrective Disclosures.

       Plaintiff alleges that the truth about the alleged misrepresentations was revealed to the

market in a series of seven alleged “corrective” disclosures between November 9, 2015 and

January 31, 2017 (one day after the end of the Class Period). A brief summary of the alleged

corrective disclosures follows:


                                                  5
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19               Page 13 of 90 PageID 4045


         1. November 9, 2015: The Guardian reported that the New York Attorney General’s

Office (“NYAG”) was investigating ExxonMobil’s disclosures about climate change. (Compl. ¶

426; App. 20–22.)

         2. January 20, 2016: An article in The Los Angeles Times reported that the California

Attorney General’s Office (“CAAG”) was investigating ExxonMobil’s climate change

disclosures. (Compl. ¶ 429; App. 24–27.)

         3. July 29, 2016: ExxonMobil’s earnings report for the second quarter of 2016 disclosed

that the Company fell short of analysts’ expectations for its upstream business. (See App. 29–47;

App. 53.)

         4. August 9, 2016: An op-ed in The Washington Post by Senators Elizabeth Warren and

Sheldon Whitehouse discussed ongoing state investigations of the Company about climate

change disclosures. (Compl. ¶ 432; App. 61–64.)

         5. October 28, 2016: ExxonMobil’s earnings release for the third quarter of 2016 stated

that, if energy prices did not increase, ExxonMobil might be required to de-book approximately

3.6 billion barrels of proved reserves at Kearl and one billion barrels of other North American

proved reserves at year end. (Compl. ¶ 437; Pl. App. 1 133–137).)

         6. January 18, 2017: Citing ExxonMobil’s risk of de-booking certain proved reserves, a

UBS analyst downgraded ExxonMobil’s stock to “sell.” (Compl. ¶ 443; Pl. App. 159–172.)

         7. January 31, 2017: In its earnings report and associated analyst call for the fourth

quarter of 2016, ExxonMobil disclosed that it would recognize an impairment charge of about $2

billion related to its RMDG operations and that, as warned, it would de-book approximately 3.6




1
      Citations to “Pl. App.” are to the Appendix in Support of Lead Plaintiff’s Motion for Class
      Certification filed on December 21, 2018.


                                                  6
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 14 of 90 PageID 4046


billion barrels of proved reserves at Kearl. (Compl. ¶¶ 446–447; Pl. App. 138–141; App. 66–

95.)

       D.      Plaintiff’s Motion and Class Certification Discovery.

       Plaintiff has moved to certify a class including all persons who purchased or otherwise

acquired ExxonMobil common stock between March 31, 2014 and January 30, 2017, inclusive,

and were allegedly injured thereby. (Pl. Mem. at 1.) Consistent with the Class Certification

Scheduling Orders (Dkt. Nos. 71 & 85), the parties have exchanged expert reports and conducted

fact and expert discovery on class certification, including depositions of their respective experts.

       In opposition to Plaintiff’s motion, Defendants submitted an expert economics report by

Dr. Allen Ferrell, concluding that there was no price impact from any of the alleged

misrepresentations or alleged corrective disclosures. (App. 97–185.) Dr. Ferrell holds a Ph.D. in

economics with a focus on econometrics and finance from the Massachusetts Institute of

Technology and is the Greenfield Professor of Securities Law at Harvard Law School. (App.

138–143 (Ferrell Report Ex. A).) Dr. Ferrell has published more than thirty articles in leading

legal and financial journals, and courts have routinely relied on his expert opinions in economics

and finance. (Id.); see, e.g., In re Barrick Gold Sec. Litig., 314 F.R.D. 91, 104 (S.D.N.Y. 2016);

Cooper v. Thoratec Corp., No. 14-cv-0360 CW, 2018 WL 2117337, at *4 (N.D. Cal. May 8,

2018); In re The Bear Sterns Cos., Inc. Sec., Deriv. & ERISA Litig., No. 09-cv-8161 (RWS),

2016 WL 4098385, at *10–11 (S.D.N.Y. July 25, 2016).

       Plaintiff has submitted a report and rebuttal report by Frank Torchio in support of its

motion. (Pl. App. 1–128; App 187–268.) Torchio heads a financial consulting firm whose

practice is devoted almost entirely to providing expert testimony, predominantly for securities

plaintiffs, and is an adjunct professor at the University of Rochester business school. (Pl. App.

7–8; App. 362–363 (Torchio Dep. at 9:10–10:12).) Torchio’s opinions on market efficiency and


                                                 7
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 15 of 90 PageID 4047


the applicability of the Basic presumption have repeatedly been criticized by courts. For

example, in Loritz v. Exide Technologies, No. 2:13-cv-02607-SVW-E, 2015 WL 6790247, at

*20 (C.D. Cal. July 21, 2015), the court rejected Torchio’s opinion on the efficiency of the

market for defendants’ bonds based upon “internal inconsistencies and conclusory responses”

and Torchio’s “fail[ure] to show that his methodology [was] soundly supported by academic

authority or is a generally accepted approach to studying the efficiency of a company’s debt

securities’ market.” In DeMarco v. Lehman Bros., 222 F.R.D. 243, 248 (S.D.N.Y. 2004), the

court found that Torchio’s expert report on applicability of the Basic presumption was

“irrelevant on its face” and “so transparently unreliable as to be inadmissible as a matter of law.”

And in KB Partners I, L.P. v. Pain Therapeutics, Inc., No. A-11-CA-1034-SS, 2015 WL

3794769, at *13 (W.D. Tex. June 16, 2015), the court criticized and rejected Torchio’s expert

testimony on loss causation.

                                            ARGUMENT
       To obtain class certification, a plaintiff “must actually prove—not simply plead—that

[its] proposed class satisfies each requirement of [Fed. R. Civ. P.] 23.” Halliburton Co. v. Erica

P. John Fund, Inc., 573 U.S. 258, 275 (2014) (“Halliburton II”) (emphasis in original). Where,

as here, a plaintiff seeks to certify a class under Rule 23(b)(3), the plaintiff must prove, among

other things, that “common issues of law or fact ‘predominate over any questions affecting only

individual members.’” Unger v. Amedisys Inc., 401 F.3d 316, 320 (5th Cir. 2005) (internal

citation omitted). The plaintiff also must establish that its claims are typical of claims of the

other class members, and that it is an adequate class representative. Fed. R. Civ. P. 23(a);

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

       Plaintiff cannot satisfy its burden to prove these elements.




                                                  8
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 16 of 90 PageID 4048


I.     A Class Cannot Be Certified Because Individual Issues of Reliance Predominate.

       To establish predominance in a securities class action, the plaintiff must establish that it

can prove on a classwide basis that all members of the class relied on the alleged

misrepresentations or omissions. See Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804,

810 (2011) (“Halliburton I”); Castano v. Am. Tobacco Co., 84 F.3d 734, 745 (5th Cir. 1996)

(“[A] fraud class action cannot be certified when individual reliance will be an issue.”); Unger,

401 F.3d at 321 (“If the circumstances surrounding each plaintiff’s alleged reliance on fraudulent

representations differ, then reliance is an issue that will have to be proven by each plaintiff, and

the proposed class fails Rule 23(b)(3)’s predominance requirement.”).

       Plaintiff attempts to satisfy its burden by relying on the rebuttable presumption of

reliance established in Basic, under which, in an efficient securities market, the price at which

participants trade reflects all publicly available information, including alleged

misrepresentations; and, alternatively, on the doctrine established in Affiliated Ute that reliance

may be presumed where the plaintiffs’ claims are predominantly based upon alleged

nondisclosures. As shown in Sections A–B (Basic) and C (Affiliated Ute) below, Plaintiff cannot

rely on either presumption.

       A.      The Rebuttable Basic Presumption.

       In Basic, the Supreme Court permitted plaintiffs to show classwide reliance via a

rebuttable presumption. See Halliburton I, 563 U.S. at 811. Under the fraud-on-the-market

theory recognized in that case, “the market price of shares traded on well-developed markets

reflects all publicly available information, and, hence, any material misrepresentations.” Id.

(internal quotations & citation omitted). Hence, the Court reasoned, “an investor presumptively

relies on a defendant’s misrepresentation if that information is reflected in the market price of the




                                                  9
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 17 of 90 PageID 4049


stock at the time of the relevant transaction.” Id. at 812 (internal quotations, alteration & citation

omitted).

       As the Supreme Court subsequently held in Halliburton II, defendants can defeat the

Basic presumption of reliance by presenting evidence that the alleged misrepresentation did not

in fact affect the stock price. The defendant can show an absence of price impact by

demonstrating that the alleged misrepresentation did not cause the stock price to increase, or that

a corresponding corrective disclosure did not cause the stock price to decrease. See Halliburton

II, 573 U.S. at 279–80 (“Basic itself made clear that the presumption was just that, and could be

rebutted by appropriate evidence, including evidence that the asserted misrepresentation (or its

correction) did not affect the market price of the defendant’s stock.”) (internal quotations &

citation omitted). As the Supreme Court emphasized in Basic, “[a]ny showing that severs the

link” between the alleged misrepresentations or corrective disclosures and the price paid or

received by the stockholder “will be sufficient to rebut the presumption of reliance.” Basic, 485

U.S. at 248. Where the Basic presumption is defeated, a class pursuing securities claims based

on alleged misrepresentations cannot be certified. See, e.g., IBEW Local 98 Pension Fund v.

Best Buy Co., Inc., 818 F.3d 775, 782–83 (8th Cir. 2016) (reversing district court’s granting of

class certification where defendants showed no price increase attributable to misrepresentations);

Halliburton III, 309 F.R.D. at 279–80 (denying class certification as to alleged corrective

disclosures that were shown not to have resulted in price decrease).

       While Defendants bear the burden of producing evidence to show an absence of price

impact to rebut the Basic presumption of reliance, the burden of persuasion to establish

classwide reliance rests with Plaintiff. As set forth in Federal Rule of Evidence 301, “[i]n a civil

case, unless a federal statute or these rules provide otherwise, the party against whom a




                                                 10
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 18 of 90 PageID 4050


presumption is directed has the burden of producing evidence to rebut the presumption. But this

rule does not shift the burden of persuasion, which remains on the party who had it originally.”

Fed. R. Evid. 301; see also KBC Asset Mgmt. NV v. 3D Sys. Corp., No. 15-cv-2393-MGL, 2017

WL 4297450, at *8 (D.S.C. Sept. 28, 2017) (citing Fed. R. Evid. 301). Under Rule 301, a

defendant may rebut the presumption by producing evidence sufficient to create a question of

fact at summary judgment, at which point the plaintiff, as the party seeking certification, has the

burden of proving price impact. City of Arlington, Tex. v. Fed. Commc’n Comm’n, 668 F.3d

229, 256 (5th Cir. 2012). In Best Buy, for example, the court reversed the district court’s grant of

class certification after concluding that the plaintiff “provided no evidence that refuted

defendants’ overwhelming evidence of no price impact.” 818 F.3d at 783. 2

         B.      Defendants Have Rebutted the Basic Presumption, and Plaintiff Has Not
                 Satisfied Its Burden of Persuasion To Establish Price Impact.

         Here, as shown below, the evidence proffered by Defendants—principally the expert

report of Dr. Ferrell—has rebutted the Basic presumption by showing lack of price impact as to

all of the alleged misrepresentations and corrective disclosures, and Plaintiff has not met its

burden of rebutting Defendants’ showing. Plaintiff’s expert, Frank Torchio, does not dispute that




2
      Although some courts have held that defendants bear the burden of persuasion on price
      impact, e.g., In re Finisar Corp. Sec. Litig., 2017 WL 6026244, at *6 (N.D. Cal. Dec. 5,
      2017); Halliburton III, 309 F.R.D. at 258, neither the Supreme Court nor the Fifth Circuit has
      addressed the issue. As Rule 301 makes clear, a presumption—such as the Basic
      presumption of reliance—only shifts to the defendant the burden of producing contrary
      evidence, and does not alter the ultimate burden of persuasion. And courts have consistently
      held that the burden of persuasion on every element of class certification under Rule 23 rests
      with the plaintiff. See, e.g., Halliburton II, 573 U.S. at 275; Adickes v. Hellerstedt, No. 17-
      50899, 2018 U.S. App. LEXIS 29034, at *13 (5th Cir. Oct. 16, 2018) (“A party seeking class
      certification has the burden of establishing that all of Rule 23’s requirements are met.”). In
      any event, the evidence here shows no price impact—and thus that class certification is
      inappropriate—regardless of which party bears the burden of persuasion.


                                                  11
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 19 of 90 PageID 4051


there was no price impact following any of the misrepresentations or four of the seven alleged

corrective disclosures, and does not rebut the rest of Dr. Ferrell’s conclusions.

               1.      It is Undisputed that There Was No Price Impact from Any of the
                       Alleged Misrepresentations or Four of the Seven Alleged Corrective
                       Disclosures.

       Dr. Ferrell’s event study demonstrates that none of the alleged misrepresentations had a

statistically significant positive stock price impact (i.e., the alleged misrepresentations did not

cause a price increase). (App. 112 (Ferrell Report ¶¶ 30–31).) Dr. Ferrell’s event study also

demonstrates that five of the seven alleged corrective disclosures (corrective disclosures nos. 1–

2, 4, and 6–7) had no statistically significant negative price impact. (App. 115, 117, 120, 127,

133, 134 (Ferrell Report ¶¶ 32, 36, 40, 52, 61, 64).) (An event study is a statistical analysis

designed to determine whether stock price movements following a company-specific event (such

as a misrepresentation or corrective disclosure) were caused by the event or, instead, were

merely the result of overall market and industry developments or random price fluctuations.

(App. 107 (Ferrell Report ¶ 21); Pl. App. 46–47 (Torchio Report ¶ 130).) )

       Torchio does not dispute Dr. Ferrell’s showing that there was no price impact from four

of the seven alleged corrective disclosures (corrective disclosures nos. 1-2, 4, and 6). Nothing in

Torchio’s initial or rebuttal expert reports even addressed whether those alleged corrective

disclosures had a price impact, let alone purported to rebut Dr. Ferrell’s showing. And Torchio

expressly acknowledged at his deposition that he was offering an opinion only as to the

remaining three alleged corrective disclosures. (App. 425 (Torchio Dep. at 258:24-259:19).)

Plaintiff offered no other evidence of such price impact.




                                                  12
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 20 of 90 PageID 4052


         Torchio also does not dispute that none of the alleged misrepresentations had a

statistically significant positive price impact. 3 (App. 210–212 (Torchio Rebuttal Report ¶¶ 54–

59).) Torchio speculates that the absence of price impact means only that the alleged

misrepresentations confirmed prior market expectations (App. 192 (Torchio Rebuttal Report ¶

8), but he offers no evidence of what the prior market expectations were. As courts have held,

conclusory assertions that alleged misrepresentations “maintain[ed] an inflated stock price”

cannot “refute[] defendants’ overwhelming evidence of no price impact.” Best Buy, 818 F.3d at

782–83; see also In re Credit Suisse First Bos. Corp. (Lantronix, Inc.) Analyst Sec. Litig., 250

F.R.D. 137, 145 (S.D.N.Y. 2008) (finding that plaintiffs’ price maintenance theory “based not on

facts but on speculation” is “patently deficient” to support class certification).

         In light of Plaintiff’s failure to rebut Defendants’ evidence, no class can be certified as to

these four alleged corrective disclosures or the corresponding alleged misrepresentations. The

only courts to have considered this issue have so held. In Halliburton III, the court denied class

certification as to five of six alleged corrective disclosures where plaintiffs did not successfully

establish price impact. 309 F.R.D at 280. Similarly, in In re Intuitive Surgical Securities

Litigation, the court concluded that defendants rebutted the Basic presumption as to two alleged

corrective disclosures by showing a lack of price impact. No. 5:13-cv-01920-EJD, 2016 WL

7425926, at *16 (N.D. Cal. Dec. 22, 2016). These rulings follow directly from the Supreme




3
      A chart in Torchio’s opening report purports to show, without explanation, a statistically
      significant price movement on the dates of two alleged misrepresentations (April 30, 2015
      and February 2, 2016) using a two-day event window (Pl. App. 100–101 (Torchio Report Ex.
      6).) But Torchio makes no effort to justify the use of a two-day event window for those
      dates, and his rebuttal report does not dispute Dr. Ferrell’s conclusion that none of the
      alleged misrepresentations resulted in a statistically significant price impact. As discussed
      below, (pp. 21–23), the use of a two-day event window for a highly traded stock like
      ExxonMobil is improper.


                                                   13
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 21 of 90 PageID 4053


Court’s holding in Halliburton II that a class cannot be certified where the evidence shows an

absence of price impact.

               2.      The Remaining Alleged Corrective Disclosures Had No Price Impact
                       Because No New Information Was Disclosed.

       The evidence also shows that there was no price impact from the remaining alleged

corrective disclosures (ExxonMobil’s earnings reports on July 29 and October 28, 2016 and

January 31, 2017; corrective disclosures nos. 3, 5, and 7) because the relevant information was

already public (and thus necessarily reflected in ExxonMobil’s stock price) before those

disclosures were made.

       As both experts here agreed, a properly conducted event study must consider whether the

misrepresentation or corrective disclosure under consideration includes information not

previously available to the market—or, as Dr. Ferrell put it, the “news . . . has to be new.” (App.

290 (Ferrell Dep. at 79:25–80:5).); Pl. App. 52 (Torchio Report ¶ 148 (“[I]f the confounding

information . . . has already been disclosed and fully incorporated into the stock price, then such

confounding information is unlikely to have caused any stock-price changes measured on the day

of the corrective disclosure.”).) That is because the “fraud on the market” theory presumes that,

in an efficient market, previously disclosed information will already have been incorporated into

the price of the stock, and a subsequent disclosure of the same information will have no

additional price impact. (App. 106 (Ferrell Report ¶¶ 20, 37); Pl. App. 47 (Torchio Report ¶¶

139–40).)

       For these reasons, courts have recognized that there can be no price impact unless new

information is disclosed. Thus, the court in Halliburton III held that there was no price impact

because the plaintiff failed to show that the alleged corrective disclosure contained new

information “that was not already impounded in the market price of the stock.” 309 F.R.D. at



                                                14
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19               Page 22 of 90 PageID 4054


272. The court explained it is “required to assume that the market had already absorbed

[previously disclosed] information by the time” the alleged corrective disclosure was made. Id.

at 274; see also Greenberg v. Crossroads Sys., Inc., 364 F.3d 657, 663 (5th Cir. 2004) (“[A]

stock’s price will not change upon the release of confirmatory information, i.e., information

already known to the market”); Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc., 879 F.3d

474, 485–86 (2d Cir. 2018) (holding that price impact was not shown where information in

alleged corrective disclosure had already been revealed to the market); Best Buy, 818 F.3d at 782

(statements that “added nothing to what was already public” had no price impact).

         In accordance with this standard, Dr. Ferrell’s analysis demonstrates the absence of price

impact resulting from ExxonMobil’s earnings reports on July 29 and October 28, 2016 and

January 31, 2017 (corrective disclosures nos. 3, 5, and 7) because the relevant information in

those earnings reports was already available to the market, and thus was already reflected in

ExxonMobil’s stock price before the reports were released. Plaintiff’s own accounting expert,

Dr. Wright, proves this point. (App. 120–121, 125–126, 128–130, 133–136 (Ferrell Report ¶¶

42–50, 54–59, 63–66).) Torchio’s responses are inconsistent with Plaintiff’s theory of liability

and with governing law. 4



4
      Plaintiff may argue that it is inappropriate on a motion for class certification to consider
      whether the information in an alleged corrective disclosure is new, on the ground that it
      relates only to loss causation or a “truth on the market” defense. Cf. Ludlow v. BP, P.L.C.,
      800 F.3d 674, 687–88 (5th Cir. 2015) (holding, in context of determining whether damages
      are susceptible to classwide proof, that the district court could not consider whether an
      alleged corrective disclosure was corrective). Ludlow, however, is inapposite. To begin
      with, Ludlow did not address price impact or reliance, the issues presented here. In any
      event, for purposes of this argument, Defendants are not challenging whether the alleged
      corrective disclosures corrected the original alleged misrepresentations—an analysis that
      requires comparing the contents of the alleged misrepresentation and the alleged corrective
      disclosure. That issue is entirely distinct from whether the information in the corrective
      disclosure was previously disclosed to the market—an analysis that does not require any such
      comparison. As the court reasoned in analogous circumstances in Halliburton III, a


                                                 15
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 23 of 90 PageID 4055


                       (a)     July 29, 2016

       Plaintiff asserts that ExxonMobil’s disclosure on July 29, 2016 of an earnings miss in its

upstream business should be viewed as a corrective disclosure of prior alleged

misrepresentations regarding Kearl proved reserves, alleged losses in ExxonMobil’s bitumen

operations, and impairments of its RMDG assets. The earnings release did not attribute the miss

to any of these factors, and Plaintiff cites no analyst or other third party making that connection,

but Plaintiff contends that, unbeknownst to the market, the miss was “driven heavily” by those

factors. (App. 53; see App. 29–47.)

       Plaintiff’s allegations are based upon Dr. Wright’s report, which is annexed to and

incorporated by reference in the Complaint, in which Dr. Wright opines that: (i) as of the

issuance of ExxonMobil’s 2015 10-K on February 24, 2016, its Canadian bitumen operations

were operating at a three-month loss; (ii) at the same time, it was virtually certain that

ExxonMobil would have to de-book Kearl proved reserves at the end of 2016; and

(iii) ExxonMobil improperly overstated the value of its RMDG assets in the same 2015 10-K by

failing to take a necessary impairment. (Compl. Ex. B ¶¶ 7–8, 12.)




   determination that the information in an alleged corrective disclosure was previously
   disclosed to the market is properly considered in assessing price impact on a class
   certification motion because “[t]he Court is not determining as a matter of law that the
   disclosures were not corrective, but rather, that [Defendants have] shown that the information
   alleged by the [Plaintiff] to be corrective was both already disclosed and caused no
   statistically significant price reaction.” 309 F.R.D. at 273 (emphasis in original).

   Nor is a determination whether the information in an alleged corrective disclosure was
   previously disclosed an improper assessment of a “truth on the market” defense. As the
   Second Circuit reasoned in approving the consideration of that issue on class certification in
   Arkansas Teachers, “[t]he ‘truth on the market’ defense attacks the timing of the plaintiffs’
   purchase of shares, not price impact.” 879 F.3d at 485–86 (holding that the district court
   erred in refusing to consider evidence that the information in the alleged corrective disclosure
   had previously been disclosed to the market).


                                                 16
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 24 of 90 PageID 4056


       Dr. Wright reached these conclusions in reliance on information publicly available in

early 2016, well before the alleged corrective disclosure in July of that year. For example, Dr.

Wright concluded that “it would have been apparent to Exxon at the beginning of 2016 that,

absent an extraordinary . . . rise in the price of oil, the Kearl project would not satisfy the SEC

definition of proved reserves at year-end 2016,” based upon her analysis of Imperial’s public

filings about expected net cash flows at Kearl and publicly available energy prices and currency

exchange rates. (Id. ¶ 69; see App. 122–124, 129, 135–136 (Ferrell Report ¶¶ 47, 56, 66, Ex. 3).)

Similarly, her opinions about impairments of ExxonMobil’s RMDG assets and losses at

ExxonMobil’s Canadian bitumen operations rested on public sources of information disclosed in

early 2016, well before ExxonMobil issued its July 29, 2016 earnings release. (App. 124–125,

129, 135–136 (Ferrell Report ¶¶ 49, 56, 66, Ex. 4).)

       Because the information Dr. Wright used was available to market participants before July

2016, the price of ExxonMobil’s stock before that time necessarily would have reflected that

information. (App. 111, 120–126 (Ferrell Report ¶¶ 29, 42–50).) Accordingly, the alleged

corrective disclosures on July 29, 2016 could not have impacted the stock price. As Dr. Ferrell

explained, “[i]f the alleged truth, the disclosure that could and should have been made earlier,

was publicly available prior to a purported corrective disclosure, it logically follows, if the

market’s efficient, that that revelation could not have caused a statistically significant price

reaction. Otherwise the market’s not efficient.” (App. 295 (Ferrell Dep. at 97:10-25)); see

Halliburton III, 309 F.R.D. at 273 (“[A]n efficient market would have already absorbed the news

. . . and impounded that news in the stock price before [an alleged corrective disclosure] was

issued.”).




                                                  17
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 25 of 90 PageID 4057


       Dr. Ferrell’s event study also showed that the initial disclosure of the information in the

documents on which Dr. Wright relied did not affect ExxonMobil’s stock price. (App. 114

(Ferrell Report Ex. 1).) For example, Dr. Wright’s conclusions about Kearl proved reserves

relied on Imperial’s 2015 Form 10-K and Form 51-101F1, but Dr. Ferrell’s event study shows

that those documents resulted in no price impact. (Id.) As a result, Defendants have shown a

lack of price impact through evidence establishing the “disclosure that allegedly caused the price

reaction was already disclosed to the market . . . to no price reaction.” Halliburton III, 309

F.R.D. at 272.

       Finally, Dr. Ferrell’s analysis refutes Plaintiff’s contention that ExxonMobil’s disclosure

on July 29, 2016 of an earnings miss in its upstream business should be viewed as a corrective

disclosure of alleged “poor performance” at Kearl. (App. 121–122, 185 (Ferrell Report ¶ 45 &

Appendix C.3).) Dr. Ferrell’s report conclusively refutes that contention because Imperial

(which, as noted, owns approximately 70% of Kearl) also issued an earnings release on the same

day (July 29, 2016), and its stock had no statistically significant price movement. (Id.) If the

market attributed ExxonMobil’s earnings shortfall to Kearl, the market would have reacted

negatively to Imperial’s own earnings shortfall on July 29, 2016. The absence of any price

impact on Imperial’s stock shows that the decline in ExxonMobil’s stock on that date cannot be

attributed to Kearl. (App. 121–122 (Ferrell Report ¶ 45).)

       Torchio concedes that any price movement in ExxonMobil’s stock following the July 29

earnings report was not related, as Plaintiff contends, to alleged “poor performance” at Kearl.

(App. 53.) As Torchio acknowledged in his rebuttal expert report, there was no mention of Kearl

in the earnings report, and accordingly he “agree[d] with Dr. Ferrell that the market did not

connect the poor performance of Exxon Upstream disclosed by Exxon on July 29, 2016 with




                                                 18
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 26 of 90 PageID 4058


Kearl.” (App. 234 (Torchio Rebuttal Report ¶ 112).) When asked about Dr. Ferrell’s analysis

demonstrating conclusively that Imperial’s stock price showed no statistically significant

movement following the release of its earnings on the same day, Torchio admitted that “any

movement in Exxon Mobil’s stock could not have been attributable to Kearl, given that

Imperial’s stock price has no statistically significant price movement.” (App. 429 (Torchio Dep.

at 275: 4–20) (emphasis added).)

       Torchio’s responses are insufficient to rebut Dr. Ferrell’s other conclusions. Torchio

does not dispute that Dr. Wright relied on information that was publicly available before July 29

to conclude that ExxonMobil made alleged misrepresentations about Kearl proved reserves,

losses at its Canadian bitumen operations, and RMDG asset impairments (and thus that other

market participants could have reached the same conclusions based upon public information).

He asserts, instead, that the market must have believed that the July 29 earnings report

nevertheless provided new information relevant to Plaintiff’s claims because there was a

statistically significant negative price reaction. (App. 199 (Torchio Rebuttal Report ¶ 25).) But

Torchio’s opinion is flatly inconsistent with Plaintiff’s theory of liability, based on Dr. Wright’s

analysis, which shows that the information about which Plaintiff complains was already

available to the market months earlier. As discussed above (p. 14), a properly conducted event

study must consider whether the event being studied (here, the July 29 earnings report) included

relevant new information. (App. 375 (Torchio Dep. at 61:25-62:7).) Absent a showing that the

disclosure includes relevant new information—and no such showing can be made here— price

impact cannot be established.

                       (b)      October 28, 2016

       For similar reasons, Dr. Ferrell’s report demonstrates that there was no price impact from

ExxonMobil’s October 28, 2016 earnings report. That report stated that certain proved reserves,


                                                 19
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 27 of 90 PageID 4059


including those at Kearl, might have to be de-booked at year end if prices stayed at the then-

current level, and that the Company would perform a year-end impairment assessment of its

major long-lived assets, including North American natural gas assets. The report had no price

impact because, according to Plaintiff’s theory of liability, any relevant information about

alleged de-bookings, impairments, or losses at ExxonMobil’s Canadian bitumen operations was

previously available to the market. (Supra, pp. 14–15.)

       Torchio does not dispute that the information Dr. Wright relied on was publicly available

well before the date of the earnings report. Torchio instead relies exclusively on his statistical

analysis showing a statistically significant negative price reaction on that date, and statements by

some analysts expressing surprise at the report. (App. 216–219 (Torchio Rebuttal Report ¶¶ 68–

74).) But Torchio’s rebuttal report fails to assess, as it must, whether the earnings report

included any new information consistent with Plaintiff’s theory of liability. (See supra, p. 14.)

       Torchio’s contention that information is “new” only if it was not previously “available to

and considered by the market prior to” the alleged corrective disclosure, App. 224–225 (Torchio

Rebuttal Report ¶ 88; emphasis added), is squarely inconsistent with Basic. As the Supreme

Court has explained, under the efficient market hypothesis on which Basic rests, “the price of

stock traded in an efficient market reflects all public, material information.” Halliburton II, 573

U.S. at 263 (emphasis added); see also Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S.

455, 466 (2013) (“[I]n an efficient market, all publicly available information is rapidly

incorporated into, and thus transmitted to investors through, the market price.”); In re Enron

Corp. Sec., 529 F. Supp. 2d 644, 662 (S.D. Tex. 2006) (“[T]he central tenet of ‘fraud on the

market’ theory . . . presupposes that ‘an efficient securities market rapidly incorporates all

publicly available information about a company’s business and financial situation.’”) (quoting In




                                                 20
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 28 of 90 PageID 4060


re Livent, Inc. Sec. Litig., 211 F.R.D. 219, 222 (S.D.N.Y.2002)). Torchio agreed in his

deposition that under the efficient market hypothesis “all public information is impounded into

the stock price quickly.” (App. 367 (Torchio Dep at 26:15-19).) Torchio’s position that publicly

available information should be disregarded unless there is evidence that the market

“considered” it is unsupported by any economic or legal authority of which Defendants are

aware and is contrary to the legal standards in the cases just cited.

                        (c)     January 31, 2017

         Dr. Ferrell also demonstrated a lack of price impact from ExxonMobil’s January 31, 2017

earnings report for two independent reasons: (i) the report had no statistically significant price

impact, and (ii) no new information concerning alleged de-bookings, impairments, or losses at

ExxonMobil’s Canadian bitumen operations was disclosed. (Supra, pp. 12, 14–15.) Torchio’s

responses are wrong as a matter of law and unsupported by the record.

         First, Dr. Ferrell’s event study demonstrates that there was no statistically significant

price movement following the January 31, 2017 earnings report. Dr. Ferrell’s event study uses a

one-day event window—that is, an analysis focusing on the difference between the closing price

on the trading day before the earnings report was issued and the closing price on the trading day

of the earnings report. 5 (App. 104–107 (Ferrell Report ¶¶ 18–20).) Dr. Ferrell’s use of a one-

day event window is consistent with academic literature (including literature analyzing

ExxonMobil stock specifically) showing that, for stocks such as ExxonMobil that trade in a

highly efficient market, the stock price “quickly and fully” reflects new information. (App. 102–

106 (Ferrell Report ¶¶ 14–20 & n.20, citing Abigail McWilliams & Donald S. Siegel, Event


5
      The January 31 earnings report was issued before the market opened on that day. (Pl. App.
      23 (Torchio Report ¶ 57 n.53).) Thus, the market had a full trading day before closing to
      incorporate any news in the price of ExxonMobil stock.


                                                  21
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 29 of 90 PageID 4061


Studies in Management Research: Theoretical and Empirical Issues, 3 The Acad. of Mgmt. J.

626, 636 (1997) (“[T]he assumption of market efficiency implies almost instantaneous

adjustment in stock price to the arrival of new information.”)).)

         Torchio concedes that there was no statistically significant price movement in

ExxonMobil stock on either January 31, 2017 (the day of the disclosure) or the following day,

but contends that there was nevertheless a statistically significant price impact over the two-day

period in aggregate. (Pl. App. 23 (Torchio Report Table 2).) Multi-day event windows are

appropriate only when the stock at issue trades in an inefficient market—not the case here—or

where new information is disclosed over multiple days. 6 (App. 106 (Ferrell Report ¶ 20).) As

Judge Lynn held in Halliburton III on similar facts:

         The Court finds that, in this case, the use of a two-day window is inappropriate to
         measure price impact in an efficient market. An efficient market is said to digest
         or impound news into the stock price in a matter of minutes; therefore, an alleged
         corrective disclosure released to the market at the start of Day 1, coupled with an
         absence of price impact throughout Day 1, followed by a price impact on Day 2,
         will not show price impact as to the alleged corrective disclosure.

Halliburton III, 309 F.R.D at 269. Similarly, in Intuitive Surgical, the court rejected the use of a

two-day window when the alleged corrective disclosure was released five minutes before the

market closed. 2016 WL 7425926, at *14. There is no dispute here that the market for




6
      Torchio claimed in his rebuttal report that Dr. Ferrell’s opinion in this case is inconsistent
      with Dr. Ferrell’s supposed use of a multi-day event window in prior cases. (App. 202–204
      (Torchio Rebuttal Report ¶¶ 35–40).) As Dr. Ferrell explained, there is no inconsistency. Dr.
      Ferrell testified that his reference in prior cases to multi-day windows was entirely
      appropriate in the circumstances of those cases, where the exact time of a disclosure is
      unknown, there was information leakage in advance of the corrective disclosure, or the
      market in question was inefficient. None of those circumstances justifying the use of a multi-
      day event window exists here. (App. 295, 298, 302 (Ferrell Dep. at 101:25–102:8; 110:16–
      113:7; 125:12–127:25).)



                                                 22
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 30 of 90 PageID 4062


ExxonMobil stock is highly efficient. (Pl. App. 3, 7 (Torchio Report ¶¶ 2, 11); see also App.

107 (Ferrell Report ¶ 20).)

       Torchio attempted in his deposition to defend his use of a two-day event window by

pointing to analyst commentary about ExxonMobil’s earnings report on the day after it was

issued. But Torchio identified no new information in those analysts’ comments, and Dr. Ferrell

showed that they merely “reiterate and comment on previously disclosed information.” (App. 38

(Ferrell Report ¶ 65).) Torchio cites no support for the assertion that the event window should

take account of commentary by analysts that includes no new factual information.

       Second, Torchio does not dispute that the information Dr. Wright relied on in asserting

that ExxonMobil made misstatements with respect to impairments at the RMDG operations,

potential de-booking of proved reserves at Kearl, and a three-month loss at ExxonMobil’s

Canadian bitumen operations was publicly available well before January 31, 2017. (App. 219–

223 (Torchio Rebuttal Report ¶¶ 75–85).) Instead, Torchio’s rebuttal cites as evidence of price

impact statements by analysts about the impairment charge after the January 31, 2017 earnings

release. (App. 221–222 (Torchio Rebuttal Report ¶¶ 80–81).) As discussed above, however,

such discussions by analysts of stale information are irrelevant to Plaintiff’s claims, because they

are not alleged to have been corrective disclosures and because, as Plaintiff itself alleges (based

on Dr. Wright’s analysis), the information about which they complain was already available to

the market before the earnings release was issued. (Supra, pp. 14–15.)

               3.      Dr. Ferrell’s Analysis Also Shows That The Allegedly Misrepresented
                       Information About ExxonMobil’s Proxy Costs and GHG Costs Was
                       Released to the Market to No Price Impact.

       Dr. Ferrell’s analysis further demonstrates that no corrective disclosures relating to

ExxonMobil’s use of proxy costs of carbon and GHG costs had an impact on the price of

ExxonMobil stock. The only alleged corrective disclosures even arguably related to proxy costs


                                                 23
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 31 of 90 PageID 4063


or GHG costs—those which discussed the NYAG and CAAG investigations (i.e., corrective

disclosures nos. 1 and 2)—had no statistically significant price impact. (App. 127–128 (Ferrell

Report ¶ 53).) In addition, although not alleged as a corrective disclosure, the Complaint cites

(and incorporates by reference) an affirmation publicly filed by John Oleske of the NYAG on

June 2, 2017 (five months after the end of the Class Period), which (wrongly) alleges that

ExxonMobil’s prior public statements misrepresented its use of proxy costs and GHG costs. The

filing of that affirmation had no statistically significant negative price impact on ExxonMobil

stock. (Id.) Finally, Dr. Ferrell’s review of analyst reports on ExxonMobil shows an almost

complete absence of analyst commentary on these investigations. (App. 118–119 (Ferrell Report

¶ 38).)

          In his rebuttal report and in his deposition, Torchio did not show any price impact

relating to any alleged misrepresentations about proxy costs or GHG costs. He did not dispute

Dr. Ferrell’s finding that there was no price impact associated with the June 2, 2017 disclosure of

information contained in the NYAG Affirmation concerning ExxonMobil’s use of proxy costs of

carbon and GHG costs. (App. 400 (Torchio Dep. at 159:16–25).) And, Torchio did not

challenge Dr. Ferrell’s finding that no price impact resulted from the alleged corrective

disclosures on November 9, 2015 and January 20, 2016, the only such disclosures relating to

proxy costs and GHG costs.

          Torchio unpersuasively responds that the October 28, 2016 and January 31, 2017

earnings reports can be “linked” to proxy and GHG costs because (Plaintiff alleges) those costs

contributed to ExxonMobil’s de-booking and impairments. (Pl. App. 38 (Torchio Report

¶ 106).) Neither disclosure mentions the Kearl de-booking or the RMDG impairment, much less

states that they relate to proxy costs or GHG costs. (Pl. App. 133–141.) Similarly, Torchio




                                                  24
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 32 of 90 PageID 4064


identifies no analyst report that mentioned a causal link between ExxonMobil’s use of proxy

costs and GHG costs and the Kearl de-booking and Rocky Mountain dry gas impairment. (App.

394–395 (Torchio Dep. at 137:5–138:4).) As the Fifth Circuit has recognized, “undisclosed

information cannot drive down the market price of a stock. Only information known to the

market can cause a loss. For this reason, only information known to the market is relevant under

the fraud-on-the-market theory of class wide reliance.” Alaska Elec. Pension Fund v. Flowserve

Corp., 572 F.3d 221, 230 (5th Cir. 2009). Here, undisclosed information purportedly linking

these earnings reports to undisclosed information about ExxonMobil’s use of proxy and GHG

costs cannot support the Basic presumption. 7

                                                 ***

         For the foregoing reasons, Plaintiff has not rebutted Defendants’ showing that the alleged

misrepresentations at issue and any corresponding alleged corrective disclosure had no price

impact on ExxonMobil stock. Accordingly, it has not satisfied its burden to establish that the

Basic presumption of reliance applies.

         C.      The Affiliated Ute Presumption of Reliance on Omissions Does Not Apply.

         Plaintiff also invokes the doctrine established in Affiliated Ute, creating a rebuttable

presumption of reliance for claims premised solely on alleged omissions of material facts. (Pl.

Mem. 19.) But the Fifth Circuit has held that presumption is available only in actions that are

“primarily based on omissions or non-disclosure” where “the defendant has failed to disclose any



7
      Ludlow is not to the contrary. That case held that, in considering at the class certification
      phase whether damages can be established on a classwide basis, the Court should not assess
      whether an alleged corrective disclosure is truly corrective. 800 F.3d at 688. Ludlow did not
      address what information can be considered in assessing whether price impact has been
      rebutted for purposes of the presumption of reliance. And nothing in Halliburton II or the
      other governing cases addressing price impact suggests that the Court can find price impact
      based on information not identified in an alleged corrective disclosure.


                                                  25
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 33 of 90 PageID 4065


information whatsoever relating to material facts about which the defendant has a duty to the

plaintiff to disclose.” Regents of Univ. of Cal. v. Credit Suisse First Bos. (USA), Inc., 482 F.3d

372, 384 & n.17 (5th Cir. 2007) (emphasis added) (internal quotations omitted); Abell v.

Potomac Ins. Co., 858 F.2d 1104, 1119 (5th Cir. 1988). The presumption thus cannot be relied

on in actions based on misstatements, a purported failure to correct or update previous

misstatements, or mixed claims based on partial misstatements. See Krogman v. Sterritt, 202

F.R.D. 467, 479 (N.D. Tex. 2001) (presumption inapplicable to “‘mixed claims’ that allege both

misstatements and material omissions”).

       Here, Plaintiff cannot rely on the Affiliated Ute presumption because its claims are based

primarily on alleged misstatements, not omissions.

   •   Kearl Proved Reserves. Plaintiff’s allegations about Kearl proved reserves are based
       upon disclosures in ExxonMobil’s 2015 10-K, which affirmatively warned that if oil and
       gas prices stayed at the same level, de-bookings might be necessary, including for “oil
       sands operations in Canada” (App. 490), and on alleged misrepresentations in its October
       28, 2016 earnings release. (Compl. ¶¶ 285, 309.) This claim thus depends on a purported
       partial misstatement, and Affiliated Ute is accordingly inapplicable. See Abell, 858 F.2d at
       1119.

   •   Canadian bitumen operations. Plaintiff’s claims based on alleged losses in the Canadian
       bitumen operations are similarly based on ExxonMobil’s alleged affirmative
       representation in its 2015 10-K that it was earning a profit of $5.87 per barrel from its
       Canadian Bitumen Operations. (See Compl. ¶ 343.)

   •   Impairment of RMDG assets. Plaintiff alleges that ExxonMobil’s financial statements
       overstated the value of its RMDG assets in 2015 by failing to take an impairment charge
       for those assets. (Compl. ¶¶ 185–190.) See Steiner v. Southmark Corp., 734 F. Supp.
       269, 276 (N.D. Tex. 1990) (declining to apply Affiliated Ute where plaintiffs’ “primary
       contention [was] that defendants created a distorted view of [the company’s] financial
       condition through a series of overly optimistic and/or incomplete financial statements,
       press releases, and statements.”).

   •   GHG/Proxy costs. Plaintiff alleges that ExxonMobil’s investment and asset valuation
       processes did not incorporate GHG or carbon proxy costs in a manner “consistent with
       the Company’s public representations or Exxon’s own internal policies” (Compl. ¶ 247–
       50), and that “defendants made numerous statements throughout the Class Period that
       misrepresented Exxon’s purported use of a proxy cost of carbon in connection with its
       investment analyses.” (Pl. Mem. 3 (emphasis added).)


                                                26
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 34 of 90 PageID 4066


       Plaintiff’s contrary arguments are unavailing. The sole case Plaintiff cites is the out-of-

Circuit district court decision in Dodona I, LLC v. Goldman, Sachs & Co., 296 F.R.D. 261

(S.D.N.Y. 2014). (Pl. Mem. 19–20.) In Dodona I, the court applied the Affiliated Ute

presumption where the plaintiff’s claims involved both omissions and affirmative

misrepresentations. Id. at 269–70. But Dodona I is no longer good law in the Second Circuit.

In Waggoner v. Barclays PLC, the Second Circuit expressly held that Affiliated Ute applies only

where “it is impossible for [a plaintiff] to point to affirmative misstatements,” not in actions

involving partial misstatements. 875 F.3d 79, 96 (2d Cir. 2017) (emphasis added).

       Plaintiff may not rely on Affiliated Ute for the additional reason that the “presumption is

rebuttable in the same manner as the fraud-on-the-market presumption established in

[Basic].” In re Allergan, Inc. Sec. Litig., No. 14-cv-02004-DOC (KES), 2016 WL 5929250, at

*4 n.4 (C.D. Cal. Oct. 5, 2016); see also Finkel v. Docutel/Olivetti Corp., 817 F.2d 356, 364–65

(5th Cir. 1987) (holding defendants may rebut the presumption of reliance by showing that

“nondisclosures did not affect the market price”). As discussed above, Plaintiff has failed to

demonstrate price impact as to any of its alleged misrepresentations or corrective disclosures in

this case, and Defendants successfully rebutted the Basic presumption. (App. 114, 116 (Ferrell

Report Exs. 1–2).) Plaintiff therefore is not entitled to Affiliated Ute’s presumption of

reliance. See In re Merrill Lynch Auction Rate Sec. Litig., 704 F. Supp. 2d 378, 397 (S.D.N.Y.

2010) (“As with the fraud on the market theory, the presumption of reliance that arises in this

type of case is rebuttable.”), aff’d sub nom. Wilson v. Merrill Lynch & Co., Inc., 671 F.3d 120

(2d Cir. 2011).

II.    Plaintiff Is Subject to Unique Defenses That Render It Atypical of the Class.

       Plaintiff must show that its claims and defenses are “typical” of the proposed class. Fed.

R. Civ. P. 23(a)(3). Class certification should be denied when the proposed class representative


                                                 27
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 35 of 90 PageID 4067


“is subject to unique defenses which threaten to become the focus of the litigation” to “protect[]

class members from representation by a party who is ‘preoccupied with a defense which is

applicable only to himself.’” Kalodner v. Michaels Stores, Inc., 172 F.R.D. 200, 205 (N.D. Tex.

1997) (quoting Warren v. Reserve Fund, Inc., 728 F.2d 741, 747 (5th Cir. 1984)).

        This principle precludes class certification here because Plaintiff purchased all of its

ExxonMobil stock only after two of the alleged corrective disclosures had been made on

November 9, 2015 and January 20, 2016 (more than two years after the beginning of the Class

Period). (See supra, p. 4.) Plaintiff is thus subject to the unique defense that it could not have

relied on any supposed misrepresentations that were concededly corrected before its purchases.

        In analogous circumstances, courts have not hesitated to find plaintiffs’ claims atypical.

In In re Cardinal Health, Inc. Securities Litigation, the court held that a proposed plaintiff was

subject to a unique defense because it purchased 705,000 shares within the last three months of

the class period, after approximately three years of no trading activity and around the same time

Cardinal Health publicly disclosed a pending SEC investigation. 226 F.R.D. 298, 310 (S.D.

Ohio 2005). The court found that these purchases “undermine[d] any causal nexus between the

[d]efendants’ alleged misrepresentation and the resulting injury” because it would be difficult for

the plaintiff to argue that it “incurred the vast bulk of its injury after [the defendants]

acknowledged that [their] accounting methodologies were under investigation.” Id. Similarly, in

Erickson v. Snap, Inc., the court held that a proposed plaintiff who “more than double[d] his

holdings” in defendant’s stock after a corrective disclosure was subject to unique defenses that




                                                   28
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 36 of 90 PageID 4068


could threaten to be the focus of the case. No. 2:17-cv-03679-SVW-AGR, 2017 U.S. Dist.

LEXIS 221050, at *8–9 (C.D. Cal. Sept. 18, 2017). 8

          Like the plaintiffs in Cardinal Health and Erickson, Plaintiff purchased ExxonMobil

stock for the first time only after two alleged corrective disclosures, and accordingly it cannot

satisfy its burden of establishing that its claims are typical of those of the proposed class.

III.      Plaintiff Has Not Proven Adequacy under Rule 23(a)(4).

          A proposed class representative bears the burden to prove that it “will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Proving that a proposed

class representative is adequate is essential to “ensure that the due process rights of all class

members are safeguarded” because absent class members must rely on the class representative’s

knowledge and judgment in defending their interests. Berger v. Compaq Comput. Corp., 257

F.3d 475, 480 (5th Cir. 2001). The class representative’s duty to protect the class is not

delegable to its counsel: “it is not enough that plaintiff’s counsel are competent if the plaintiffs

themselves almost totally lack familiarity with the facts of the case.” Id. at 483 n.18.

          The Fifth Circuit has made clear that the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. § 78u-4, “raises the standard adequacy threshold” to “reflect the

governing principles of the [PSLRA] and, particularly, Congress’s emphatic command that

competent plaintiffs, rather than lawyers, direct such cases.” Berger, 257 F.3d at 483–84. A



8
       While some courts have questioned whether a post-disclosure purchase should, by itself,
       defeat typicality, those courts considered facts distinguishable from those here. In those
       cases, the post-disclosure purchases were made in addition to pre-disclosure purchases. For
       example, in Feder, the court opined that “[r]eliance on the integrity of the market prior to
       disclosure of alleged fraud (i.e., during the class period) is unlikely to be defeated by post-
       disclosure reliance on the integrity of the market.” Feder v. Elec. Data Sys. Corp., 429 F.3d
       125, 138 (5th Cir. 2005). This reasoning is not applicable here where Plaintiff did not make
       any purchases until after two alleged corrective disclosures.


                                                   29
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 37 of 90 PageID 4069


class representative thus must “possess a sufficient level of knowledge and understanding to be

capable of ‘controlling’ or ‘prosecuting’ the litigation” and their “understanding should not be

limited to derivative knowledge acquired solely from counsel.” Id. at 482–83 & n.18. Class

representatives must produce “actual, credible evidence that [they] are informed, able

individuals, who are themselves—not the lawyers—actually directing the litigation.” In re

Kosmos Energy Ltd. Sec. Litig., 299 F.R.D. 133, 145 (N.D. Tex. 2014) (proposed representative

inadequate). Courts routinely find class representatives inadequate where they are not “willing

to be more than spectators.” Umsted v. Intelect Commc’ns, Inc., No. 3:99-cv-2604, 2003 WL

79750, at *3 (N.D. Tex. Jan. 7, 2003) (proposed representatives inadequate).

       The deposition testimony of Plaintiff’s designated representative witness under Rule

30(b)(6)—the employee of Plaintiff allegedly responsible for supervising this lawsuit—confirms

that Plaintiff is, at most, a disinterested spectator, lacking even basic knowledge about this case.

(App. 499, 513 (Swiderski Dep. at 32:3–33:24, 206:10–207:25).) He testified, among other

things, as follows:

   •




   •




   •




                                                 30
Case 3:16-cv-03111-K Document 115 Filed 05/16/19   Page 38 of 90 PageID 4070


  •


  •


  •




                                    31
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 39 of 90 PageID 4071




IV.    In the Alternative, Plaintiff’s Proposed Class Definition Should Be Limited.

       While class certification is inappropriate here, to the extent that the Court grants class

certification at all, the proposed class definition should be limited in three ways. The beginning

of Plaintiff’s proposed Class Period should be shortened to exclude all alleged

misrepresentations relating solely to proxy costs and GHG costs. The end of the Class Period

should be shortened to exclude the alleged corrective disclosures that Plaintiff concedes did not

have a price impact, as well as the January 31, 2017 alleged corrective disclosure that is based on

a two-day event window contrary to the court’s opinion in Halliburton III. Finally, the proposed

class definition should not include any persons who sold their shares prior to the date of the first

statistically significant price reaction following an alleged corrective disclosure. Thus, at most,

any class should be limited to persons who purchased or otherwise acquired ExxonMobil

common stock between February 24, 2016 and October 28, 2016, inclusive, and were damaged

thereby, excluding all such persons who sold all of their ExxonMobil common stock before July

29, 2016.

       A.      The Proposed Class Should Exclude Claims Based on Alleged
               Misrepresentations Related to Proxy Costs and GHG Costs.

       Courts are “required at the class certification stage to limit the proposed Class based on

the alleged misrepresentations found to be actionable.” City of Cape Coral Mun. Firefighters’

Ret. Plan v. Emergent Biosolutions, Inc., 322 F. Supp. 3d 676, 682 (D. Md. 2018); see also

Stevelman v. Alias Research, Inc., No. 5:91-cv-682 (EBB), 2000 WL 888385, at *5 (D. Conn.

June 22, 2000) (“No class period may commence prior to the earliest date on which plaintiff can

properly allege all the elements of his prima facie case.”). An alleged misrepresentation that



                                                 32
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 40 of 90 PageID 4072


does not cause price impact is not actionable and, accordingly, cannot serve as the beginning

date for a class period.

       For example, in Luna v. Marvell Technology Group, Ltd., the parties disputed whether

the class period properly began with the defendants’ third or fourth quarter earnings report. No.

15-0544 WHA, 2017 WL 4865559 (N.D. Cal. Oct. 27, 2017). The defendant argued that the

plaintiff failed to bring forward any evidence that transactions in the third quarter were improper

and that, “unlike the other three quarters at issue in this action, there was never a corrective

disclosure identifying third quarter 2015 pull-ins as misleading or improper.” Id. at *7. The

court agreed, concluding that the plaintiff’s mere allegation that pull-in transactions occurred in

the third quarter was insufficient to show that “these transactions were misleading or fraudulent,”

and that the class period properly began when defendant issued its fourth quarter earnings. Id.

       Plaintiff alleges Defendants made eleven misrepresentations before February 24, 2016,

all of which relate solely to ExxonMobil’s statements about proxy costs and GHG costs—and

have nothing to do with Plaintiff’s allegations of accounting-related misstatements. (App. 113–

114 (Ferrell Report Ex. 1).) None of these eleven statements are, however, tied to any alleged

corrective disclosure. Indeed, to the extent they were corrected, the purported truth concerning

these statements was revealed on June 2, 2017 when the Oleske Affirmation and its exhibits were

filed, well outside the proposed Class Period. Moreover, as Ferrell demonstrated (and Torchio

did not challenge), there was no negative price impact associated with the filing of the Oleske

Affirmation. (See supra, pp. 23–25.) The Class Period therefore should not begin before

February 24, 2016, the date of the first alleged misstatement that is not solely concerned with

ExxonMobil’s use of proxy costs and GHG costs.




                                                  33
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 41 of 90 PageID 4073


       B.      The Class Period Should Exclude Any Other Alleged Corrective Disclosures
               That Had No Price Impact.

       The end of the Class Period should also be shortened to exclude any alleged corrective

disclosures that had no price impact and thus cannot “give rise to liability.” Carpenters Pension

Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 96–97 (S.D.N.Y. 2015). Substantial

prudential considerations support excluding these non-actionable alleged corrective disclosures

from the Class Period. For example, if “the class period certified is broader than the law will

ultimately support, the parties will be forced to notify more individuals than necessary. And, on

some future dispositive motion, the Court will still be forced to decide whether the class should

have been certified with respect to these individuals in the first place.” W. Va. Pipe Trades

Health & Welfare Fund v. Medtronic, Inc., 325 F.R.D. 280, 294 (D. Minn. 2018).

       Here, Plaintiff has already conceded that there was no price impact associated with the

January 18, 2017 alleged corrective disclosure. And Plaintiff’s basis for asserting price impact

as to the January 31, 2017 alleged corrective disclosure is Torchio’s deficient analysis premised

on a two-day event window that is contrary to academic literature and the court’s opinion in

Halliburton III. At most, the alleged Class Period should end on October 28, 2016.

       C.      The Proposed Class Should Exclude All Persons Who Sold All of Their Stock
               Before July 29, 2016.

       Courts frequently hold that proposed class members who sold all of their shares prior to

the first alleged statistically significant corrective disclosure should be excluded from the class

because they are unable to prove loss causation. See Baker v. SeaWorld Entm’t, Inc., No. 14-cv-

2129-MMA (AGS), 2017 WL 5885542, at *16 (S.D. Cal. Nov. 29, 2017) (excluding from the

class those who sold before the first alleged statistically significant corrective disclosures

because they “would not have suffered any injury because they would have also sold the stock at

an alleged artificially inflated price”) (internal quotations omitted); In re Bank of Am. Corp. Sec.,


                                                  34
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 42 of 90 PageID 4074


Deriv., & Emp. Ret. Income Sec. Act (ERISA) Litig., 281 F.R.D. 134, 148 (S.D.N.Y. 2012)

(excluding shareholders who sold shares prior to first statistically significant alleged corrective

disclosure). As previously discussed, it is undisputed that the first two alleged corrective

disclosures on November 9, 2015 and January 20, 2016 were not statistically significant. Any

class certified should exclude all persons who sold their ExxonMobil stock before July 29, 2016.

                                           CONCLUSION
       Plaintiff’s motion fails to satisfy its burden to prove three of Rule 23’s class certification

requirements. Plaintiff has failed to demonstrate that reliance can be presumed on a classwide

basis under both Basic and Affiliated Ute. Plaintiff has further failed to satisfy its burden to show

that its claims are typical of the proposed class’s because Plaintiff purchased all of its stock

following the first two alleged corrective disclosures. Finally, Plaintiff has failed to prove it is an

adequate representative because its minimal knowledge about, and involvement in, this case

demonstrates Plaintiff is a mere spectator to a lawsuit it has wholly and impermissibly delegated

to counsel.

       For these reasons, Plaintiff’s motion for class certification should be denied or

substantially truncated as set forth on page 32, above.

       As set forth in the accompanying request, Defendants respectfully request that the Court

schedule an evidentiary hearing at which Defendants may present live testimony to address these

matters further and address any questions the Court may have.




                                                  35
Case 3:16-cv-03111-K Document 115 Filed 05/16/19        Page 43 of 90 PageID 4075


Dated: April 19, 2019

Respectfully submitted,


/s/ Daniel J. Kramer                     /s/ D. Patrick Long
Theodore V. Wells, Jr. (pro hac vice)    D. Patrick Long
Daniel J. Kramer (pro hac vice)          Texas State Bar No. 12515500
Daniel J. Toal (pro hac vice)            Brian M. Gillett
Justin Anderson (pro hac vice)           Texas State Bar No. 24069785
Jonathan H. Hurwitz (pro hac vice)       SQUIRE PATTON BOGGS
PAUL, WEISS, RIFKIND,                    2000 McKinney Ave., Suite 1700
  WHARTON & GARRISON LLP                 Dallas, TX 75201
1285 Avenue of the Americas              Telephone: (214) 758-1505
New York, NY 10019-6064                  Facsimile: (214) 758-1550
Telephone: (212) 373-3000                patrick.long@squirepb.com
Facsimile: (212) 757-3990                brian.gillett@squirepb.com
twells@paulweiss.com
dkramer@paulweiss.com                    Counsel for Rex W. Tillerson
dtoal@paulweiss.com
janderson@paulweiss.com
jhurwitz@paulweiss.com


/s/ Nina Cortell
Nina Cortell
Texas State Bar No. 04844500
Daniel H. Gold
Texas State Bar No. 24053230
HAYNES AND BOONE, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
Telephone: (214) 651-5000
Facsimile: (214) 651-5940
nina.cortell@haynesboone.com
daniel.gold@haynesboone.com

Counsel for Exxon Mobil Corporation,
Andrew P. Swiger, Jeffrey J. Woodbury,
and David S. Rosenthal




                                         36
Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 44 of 90 PageID 4076


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served by electronic CM/ECF filing, on this 19th day of April, 2019.



                                            /s/ Daniel J. Kramer
                                            Daniel J. Kramer
Case 3:16-cv-03111-K Document 115 Filed 05/16/19   Page 45 of 90 PageID 4077




      EXHIBIT B
 PUBLIC REDACTED
     VERSION
Case 3:16-cv-03111-K Document 115 Filed 05/16/19       Page 46 of 90 PageID 4078


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


PEDRO RAMIREZ, JR., Individually and on
Behalf of All Others Similarly Situated,
                                             Case No. 3:16-cv-3111-K
                         Plaintiff,

                    v.
                                             EVIDENTIARY HEARING
EXXON MOBIL CORPORATION, REX W.              REQUESTED
TILLERSON, ANDREW P. SWIGER,
JEFFREY J. WOODBURY, and DAVID S.
ROSENTHAL,
                         Defendants.

     DEFENDANTS’ CORRECTED MEMORANDUM OF LAW IN OPPOSITION
        TO LEAD PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                              [PUBLIC REDACTED VERSION]
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 47 of 90 PageID 4079


                                      TABLE OF CONTENTS

                                                                                              Page

Table of Authorities                                                                            ii

Preliminary Statement                                                                           1

Statement of Relevant Facts                                                                     4

       A.     The Parties and the Alleged Class.                                                4

       B.     The Alleged Misrepresentations.                                                   4

       C.     The Alleged Corrective Disclosures.                                               5

       D.     Plaintiff’s Motion and Class Certification Discovery.                             7

Argument                                                                                        8

I.     A Class Cannot Be Certified Because Individual Issues of Reliance Predominate.           9

       A.     The Rebuttable Basic Presumption.                                                 9

       B.     Defendants Have Rebutted the Basic Presumption, and Plaintiff Has Not
              Satisfied Its Burden of Persuasion To Establish Price Impact.                    11

              1.        It is Undisputed that There Was No Price Impact from Any of the
                        Alleged Misrepresentations or Four of the Seven Alleged
                        Corrective Disclosures.                                                12

              2.        The Remaining Alleged Corrective Disclosures Had No Price Impact
                        Because No New Information Was Disclosed.                              14

                        (a)    July 29, 2016                                                   16

                        (b)    October 28, 2016                                                19

                        (c)    January 31, 2017                                                21

              3.        Dr. Ferrell’s Analysis Also Shows That The Allegedly Misrepresented
                        Information About ExxonMobil’s Proxy Costs and GHG Costs
                        Was Released to the Market to No Price Impact.                         23

       C.     The Affiliated Ute Presumption of Reliance on Omissions Does Not Apply.          25




                                                  i
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 48 of 90 PageID 4080


II.    Plaintiff Is Subject to Unique Defenses That Render It Atypical of the Class.     27

III.   Plaintiff Has Not Proven Adequacy under Rule 23(a)(4).                            29

IV.    In the Alternative, Plaintiff’s Proposed Class Definition Should Be Limited.      32

       A.     The Proposed Class Should Exclude Claims Based on Alleged
              Misrepresentations Related to Proxy Costs and GHG Costs.                   32

       B.     The Class Period Should Exclude Any Other Alleged Corrective Disclosures
              That Had No Price Impact.                                                  34

       C.     The Proposed Class Should Exclude All Persons Who Sold All of Their Stock
              Before July 29, 2016.                                                     34

Conclusion                                                                               35




                                                ii
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19             Page 49 of 90 PageID 4081




                                    TABLE OF AUTHORITIES

                                                                                 Page(s)
CASES

Abell v. Potomac Ins. Co.,
   858 F.2d 1104 (5th Cir. 1988)                                                     26

Adickes v. Hellerstedt,
   No. 17-50899, 2018 U.S. App. LEXIS 29034 (5th Cir. Oct. 16, 2018)                 11

Affiliated Ute Citizens of Utah v. United States,
    406 U.S. 128 (1972)                                                          passim

Alaska Elec. Pension Fund v. Flowserve Corp.,
   572 F.3d 221 (5th Cir. 2009)                                                      25

In re Allergan, Inc. Sec. Litig.,
    No. 14-cv-02004-DOC (KES), 2016 WL 5929250 (C.D. Cal. Oct. 5, 2016)              27

Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,
  568 U.S. 455 (2013)                                                                20

Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc.,
   879 F.3d 474 (2d Cir. 2018)                                                       15

Baker v. SeaWorld Entm’t, Inc.,
   No. 14-cv-2129-MMA (AGS), 2017 WL 5885542 (S.D. Cal. Nov. 29, 2017)               34

In re Bank of Am. Corp. Sec., Deriv., & Emp. Ret. Income Sec. Act (ERISA)
    Litig.,
    281 F.R.D. 134 (S.D.N.Y. 2012)                                                34-35

In re Barrick Gold Sec. Litig.,
    314 F.R.D. 91 (S.D.N.Y. 2016)                                                     7

Basic Inc. v. Levinson,
   485 U.S. 224 (1988)                                                           passim

Berger v. Compaq Comput. Corp.,
   257 F.3d 475 (5th Cir. 2001)                                                   29, 31

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC,
   310 F.R.D. 69 (S.D.N.Y. 2015)                                                     34




                                                    iii
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 50 of 90 PageID 4082


Castano v. Am. Tobacco Co.,
   84 F.3d 734 (5th Cir. 1996)                                                             9

City of Arlington, Tex. v. Fed. Commc’n Comm’n,
    668 F.3d 229 (5th Cir. 2012)                                                          11

City of Cape Coral Mun. Firefighters’ Ret. Plan v. Emergent Biosolutions, Inc.,
    322 F. Supp. 3d 676 (D. Md. 2018)                                                     32

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013)                                                                       8

Cooper v. Thoratec Corp.,
   No. 14-cv-0360 CW, 2018 WL 2117337 (N.D. Cal. May 8, 2018)                              7

In re Credit Suisse First Bos. Corp. (Lantronix, Inc.) Analyst Sec. Litig.,
    250 F.R.D. 137 (S.D.N.Y. 2008)                                                        13

DeMarco v. Lehman Bros.,
  222 F.R.D. 243 (S.D.N.Y. 2004)                                                           8

Dodona I, LLC v. Goldman, Sachs & Co.,
   296 F.R.D. 261 (S.D.N.Y. 2014)                                                         27

In re Enron Corp. Sec.,
    529 F. Supp. 2d 644 (S.D. Tex. 2006)                                               20, 30

Erica P. John Fund, Inc. v. Halliburton Co.,
    309 F.R.D. 251 (N.D. Tex. 2015)                                                   passim

Erica P. John Fund, Inc. v. Halliburton Co.,
   563 U.S. 804 (2011)                                                                     9

Feder v. Elec. Data Sys. Corp.,
   429 F.3d 125 (5th Cir. 2005)                                                           29

In re Finisar Corp. Sec. Litig.,
    2017 WL 6026244 (N.D. Cal. Dec. 5, 2017)                                              11

Finkel v. Docutel/Olivetti Corp.,
   817 F.2d 356 (5th Cir. 1987)                                                           27

Greenberg v. Crossroads Sys., Inc.,
   364 F.3d 657 (5th Cir. 2004)                                                           15

Halliburton Co. v. Erica P. John Fund, Inc.,
   573 U.S. 258 (2014)                                                                passim



                                                 iv
Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 51 of 90 PageID 4083


IBEW Local 98 Pension Fund v. Best Buy Co., Inc.,
   818 F.3d 775 (8th Cir. 2016)                                                   10, 11, 13, 15

Kalodner v. Michaels Stores, Inc.,
   172 F.R.D. 200 (N.D. Tex. 1997)                                                           28

KB Partners I, L.P. v. Pain Therapeutics, Inc.,
   No. A-11-CA-1034-SS, 2015 WL 3794769 (W.D. Tex. June 16, 2015)                             8

KBC Asset Mgmt. NV v. 3D Sys. Corp.,
  No. 15-cv-2393-MGL, 2017 WL 4297450 (D.S.C. Sept. 28, 2017)                                11

In re Kosmos Energy Ltd. Sec. Litig.,
    299 F.R.D. 133 (N.D. Tex. 2014)                                                      30, 32

Krim v. pcOrder.com, Inc.,
   210 F.R.D. 581 (W.D. Tex. 2002)                                                           31

Krogman v. Sterritt,
   202 F.R.D. 467 (N.D. Tex. 2001)                                                           26

Loritz v. Exide Technologies,
   No. 2:13-cv-02607-SVW-E, 2015 WL 6790247 (C.D. Cal. July 21, 2015)                         8

Ludlow v. BP, P.L.C.,
   800 F.3d 674 (5th Cir. 2015)                                                          15, 25

In re Merrill Lynch Auction Rate Sec. Litig.,
    704 F. Supp. 2d 378 (S.D.N.Y. 2010), aff’d sub nom. Wilson v. Merrill Lynch
    & Co., Inc., 671 F.3d 120 (2d Cir. 2011)                                                 27

Regents of Univ. of California v. Credit Suisse First Boston (USA), Inc.,
   482 F.3d 372 (5th Cir. 2007)                                                           3, 26

Steiner v. Southmark Corp.,
    734 F. Supp. 269 (N.D. Tex. 1990)                                                        26

Stevelman v. Alias Research, Inc.,
    No. 5:91-cv-682 (EBB), 2000 WL 888385 (D. Conn. June 22, 2000)                           32

Umsted v. Intelect Commc’ns, Inc.,
  No. 3:99-cv-2604, 2003 WL 79750 (N.D. Tex. Jan. 7, 2003)                                   30

Unger v. Amedisys Inc.,
   401 F.3d 316 (5th Cir. 2005)                                                             8, 9




                                                v
Case 3:16-cv-03111-K Document 115 Filed 05/16/19               Page 52 of 90 PageID 4084


W. Va. Pipe Trades Health & Welfare Fund v. Medtronic, Inc.,
   325 F.R.D. 280 (D. Minn. 2018)                                                     34

STATUTES

15 U.S.C. § 78u-4                                                                     29

OTHER AUTHORITIES

Fed. R. Civ. P. 23                                                                passim

Fed. R. Civ. P. 30(b)(6)                                                            3, 30

Fed. R. Evid. 301                                                                     11




                                             vi
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 53 of 90 PageID 4085


                                     PRELIMINARY STATEMENT

        Plaintiff’s motion for class certification should be denied because Plaintiff fails to establish

three requirements of Federal Rule of Civil Procedure 23. Plaintiff has failed to establish that

Rule 23(b)(3) is satisfied because the rebuttable presumptions of classwide reliance under Basic

Inc. v. Levinson, 485 U.S. 224 (1988) and Affiliated Ute Citizens of Utah v. United States, 406

U.S. 128 (1972), do not apply here. Thus, each member of the class must demonstrate individual

reliance on the alleged misrepresentations. Indeed, for the alleged misrepresentations associated

with four of the seven alleged corrective disclosures, Plaintiff concedes the Basic presumption is

inapplicable. In addition, Rule 23(a)(3) is not satisfied because Plaintiff’s claims are atypical of

those of the proposed class. Finally, Rule 23(a)(4) is not satisfied because Plaintiff’s own

deposition testimony demonstrates that Plaintiff has had no meaningful involvement in the

litigation, is unfamiliar with even the basic facts of the case, and is thus a patently inadequate

class representative. Accordingly, Plaintiff’s motion for class certification should be denied or,

alternatively, significantly truncated.

        First, Plaintiff relies on the “fraud-on-the-market” theory adopted in Basic to circumvent

its burden to demonstrate individualized reliance. Basic held that purchasers in an efficient

securities market are entitled to a rebuttable presumption of reliance because the

misrepresentations would have affected the company’s stock price. Evidence that the alleged

misrepresentations or alleged corrective disclosures did not affect the stock price rebuts the

presumption. The burden then rests on Plaintiff to establish price impact. (Point I.A, below.)

        Here, neither the alleged misrepresentations nor the purported corrective disclosures

affected ExxonMobil’s stock price. The parties’ respective experts—Defendants’ expert Dr.

Allen Ferrell, and Plaintiff’s expert Frank Torchio—agree that there was no statistically
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                     Page 54 of 90 PageID 4086


significant price impact from any of the alleged misrepresentations or from four of the seven

alleged corrective disclosures. These undisputed facts preclude class certification as to the four

alleged corrective disclosures and the corresponding alleged misrepresentations.

        Torchio does not refute Dr. Ferrell’s showing that a fifth alleged corrective disclosure

(ExxonMobil’s January 31, 2017 earnings report) also had no statistically significant price

impact. Torchio purports to find statistical significance only by improperly aggregating price

movements in the stock over two successive days. But as Judge Lynn of this Court has held,

aggregating price movements over more than one day “is inappropriate to measure price impact

in an efficient market” because stock prices in such a market change to reflect new information

“in a matter of minutes.” Erica P. John Fund, Inc. v. Halliburton Co., 309 F.R.D. 251, 269

(N.D. Tex. 2015) (“Halliburton III”).

        Nor did the remaining alleged corrective disclosures have any price impact. Dr. Ferrell

has demonstrated that the allegedly corrective information was already public (as shown in the

Complaint itself and the accompanying report of Plaintiff’s accounting expert, Dr. Charlotte

Wright). Thus, that information was already reflected in ExxonMobil’s stock price before the

disclosures were made, and the disclosures could have had no price impact. Torchio’s response

is inconsistent with Plaintiff’s own theory of liability, and relies on a novel standard that is

unsupported by any legal or economic authority and is at odds with Supreme Court precedent.

Thus, Plaintiff fails to satisfy its burden of establishing that the Basic presumption applies.

(Point I.B, below.)

        That leaves Plaintiff to urge the presumption of reliance under Affiliated Ute, but that

presumption does not apply as a matter of law. The Affiliated Ute presumption applies only

where a plaintiff’s claims are primarily based on alleged omissions or non-disclosures, i.e., those



                                                   2
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 55 of 90 PageID 4087


in which “the defendant has failed to disclose any information whatsoever relating to material

facts.” Regents of Univ. of Cal. v. Credit Suisse First Bos. (USA), Inc., 482 F.3d 372, 384 n.17

(5th Cir. 2007) (internal quotation marks and citation omitted) (emphasis added). The

presumption does not apply here, where all of Plaintiff’s claims are based primarily on alleged

affirmative misrepresentations. (Point I.C, below.)

       Second, Plaintiff cannot meet its burden to prove that its claims are typical of those of the

class. Unlike other class members, Plaintiff purchased all of its ExxonMobil stock after the first

two purported corrective disclosures, and more than two years after the beginning of the class

period. Plaintiff is thus subject to a unique defense that it plainly could not have relied on alleged

misrepresentations that its claims were corrected before its purchase. (Point II, below.)

       Third, Plaintiff is a wholly inadequate class representative. A putative class

representative must demonstrate that it is informed about the relevant facts, and that the class

representative rather than its lawyers is directing the litigation. Here, the deposition testimony of

Plaintiff’s designated Rule 30(b)(6) witness established that Plaintiff cannot clear even this

modest hurdle. As its representative acknowledged,




                      Plaintiff’s lack of fundamental knowledge about the case, and its wholesale

abdication to its lawyers of its responsibility to prosecute it, render it inadequate to represent the

interests of the class. (Point III, below.)



                                                   3
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 56 of 90 PageID 4088


       Finally, any class should exclude claims as to which no price impact has been shown, and

should also exclude all members who sold their ExxonMobil stock before the first corrective

disclosure alleged to have had a price impact. (Point IV, below.)

       For these reasons, Plaintiff’s motion for class certification should be denied or any class

should be substantially narrowed.

                                STATEMENT OF RELEVANT FACTS

       A.      The Parties and the Alleged Class.

       Defendant Exxon Mobil Corporation (“ExxonMobil” or the “Company”) is a

multinational oil and gas company whose stock trades on the New York Stock Exchange.

(Compl. ¶ 34.) The individual defendants are current or former ExxonMobil executives.

       Plaintiff Greater Pennsylvania Carpenters Pension Fund seeks to represent a class of

persons who purchased or acquired ExxonMobil stock between March 31, 2014 and January 30,

2017 (the “Class Period”). (Lead Pl.’s Mem. of Law in Supp. of Mot. for Class Cert. (“Pl.

Mem.”), Dkt. No. 89-3 at 1.) Plaintiff first purchased ExxonMobil stock on May 12, 2016,

approximately six months after the first two alleged corrective disclosures (and more than two

years after the start of the Class Period). (See Mot. for App’t. as Lead Pl., Dkt. No. 25, Ex. B at

Schedule A; see also App. 7.)



       B.      The Alleged Misrepresentations.

       Plaintiff’s claims are based on four categories of alleged misrepresentations.

       Proved Reserves at Kearl: Plaintiff alleges that “ExxonMobil knew at the time it filed its

2015 10-K on February 2[4], 2016, and throughout 2016 that its Kearl Operations would not

satisfy the SEC’s definition of proved reserves by year-end 2016.” (Memo. Op. and Order




                                                 4
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 57 of 90 PageID 4089


(“MTD Op.”), Dkt. No. 62 at 25; Compl. ¶ 280.) Kearl is a joint venture between ExxonMobil

(29.04% interest) and Imperial Oil Limited (“Imperial”) (70.96% interest). (App. 12.) Plaintiff

claims that Defendants’ statements about proved reserves were rendered misleading and in

violation of Generally Accepted Accounting Principles (“GAAP”) due to the alleged failure to

warn investors of the supposed “certainty” that these proved reserves would need to be de-

booked. (Compl. ¶¶ 180, 287.)

        Alleged Losses at Canadian Bitumen Operations: Plaintiff alleges ExxonMobil’s 2015

10-K falsely “implied the Canadian Bitumen Operations were operating at a profit of over $5 per

barrel,” when, in fact, these operations “operated at a loss for at least three months” before the

10-K was filed. (MTD Op. at 22; Compl. ¶ 247(iii).)

        Rocky Mountain Dry Gas Operations: Plaintiff claims ExxonMobil’s 2015 10-K was

misleading because it failed to recognize an impairment of its Rocky Mountain dry gas

(“RMDG”) operations at year-end 2015 (and instead impaired those assets at year-end 2016).

(Compl. ¶ 247(v).) As a result, Plaintiff alleges, ExxonMobil’s 2015 financial statements

overstated the value of the RMDG assets. (Id. ¶¶ 247, 277–283.)

        Use of Proxy Costs of Carbon or GHG Costs: Plaintiff alleges that statements by

ExxonMobil about its use of projected future carbon proxy costs and GHG costs were

misleading because “ExxonMobil stated a different proxy cost value in public statements than

was actually applied in internal calculations,” including in its impairment assessments. (MTD Op.

at 18; Compl. ¶¶ 247(i), (iii).)

        C.      The Alleged Corrective Disclosures.

        Plaintiff alleges that the truth about the alleged misrepresentations was revealed to the

market in a series of seven alleged “corrective” disclosures between November 9, 2015 and



                                                  5
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19               Page 58 of 90 PageID 4090


January 31, 2017 (one day after the end of the Class Period). A brief summary of the alleged

corrective disclosures follows:

         1. November 9, 2015: The Guardian reported that the New York Attorney General’s

Office (“NYAG”) was investigating ExxonMobil’s disclosures about climate change. (Compl. ¶

426; App. 20–22.)

         2. January 20, 2016: An article in The Los Angeles Times reported that the California

Attorney General’s Office (“CAAG”) was investigating ExxonMobil’s climate change

disclosures. (Compl. ¶ 429; App. 24–27.)

         3. July 29, 2016: ExxonMobil’s earnings report for the second quarter of 2016

disclosed that the Company fell short of analysts’ expectations for its upstream business. (See

App. 29–47; App. 53.)

         4. August 9, 2016: An op-ed in The Washington Post by Senators Elizabeth Warren and

Sheldon Whitehouse discussed ongoing state investigations of the Company about climate

change disclosures. (Compl. ¶ 432; App. 61–64.)

         5. October 28, 2016: ExxonMobil’s earnings release for the third quarter of 2016 stated

that, if energy prices did not increase, ExxonMobil might be required to de-book approximately

3.6 billion barrels of proved reserves at Kearl and one billion barrels of other North American

proved reserves at year end. (Compl. ¶ 437; Pl. App.1 133–137).)

         6. January 18, 2017: Citing ExxonMobil’s risk of de-booking certain proved reserves, a

UBS analyst downgraded ExxonMobil’s stock to “sell.” (Compl. ¶ 443; Pl. App. 159–172.)




1
      Citations to “Pl. App.” are to the Appendix in Support of Lead Plaintiff’s Motion for Class
      Certification filed on December 21, 2018.


                                                  6
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 59 of 90 PageID 4091


       7. January 31, 2017: In its earnings report and associated analyst call for the fourth

quarter of 2016, ExxonMobil disclosed that it would recognize an impairment charge of about $2

billion related to its RMDG operations and that, as warned, it would de-book approximately 3.6

billion barrels of proved reserves at Kearl. (Compl. ¶¶ 446–447; Pl. App. 138–141; App. 66–95.)

       D.      Plaintiff’s Motion and Class Certification Discovery.

       Plaintiff has moved to certify a class including all persons who purchased or otherwise

acquired ExxonMobil common stock between March 31, 2014 and January 30, 2017, inclusive,

and were allegedly injured thereby. (Pl. Mem. at 1.) Consistent with the Class Certification

Scheduling Orders (Dkt. Nos. 71 & 85), the parties have exchanged expert reports and

conducted fact and expert discovery on class certification, including depositions of their

respective experts.

       In opposition to Plaintiff’s motion, Defendants submitted an expert economics report by

Dr. Allen Ferrell, concluding that there was no price impact from any of the alleged

misrepresentations or alleged corrective disclosures. (App. 97–185.) Dr. Ferrell holds a Ph.D. in

economics with a focus on econometrics and finance from the Massachusetts Institute of

Technology and is the Greenfield Professor of Securities Law at Harvard Law School. (App.

138–143 (Ferrell Report Ex. A).) Dr. Ferrell has published more than thirty articles in leading

legal and financial journals, and courts have routinely relied on his expert opinions in economics

and finance. (Id.); see, e.g., In re Barrick Gold Sec. Litig., 314 F.R.D. 91, 104 (S.D.N.Y. 2016);

Cooper v. Thoratec Corp., No. 14-cv-0360 CW, 2018 WL 2117337, at *4 (N.D. Cal. May 8,

2018); In re The Bear Sterns Cos., Inc. Sec., Deriv. & ERISA Litig., No. 09-cv-8161 (RWS),

2016 WL 4098385, at *10–11 (S.D.N.Y. July 25, 2016).




                                                 7
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 60 of 90 PageID 4092


       Plaintiff has submitted a report and rebuttal report by Frank Torchio in support of its

motion. (Pl. App. 1–128; App 187–268.) Torchio heads a financial consulting firm whose

practice is devoted almost entirely to providing expert testimony, predominantly for securities

plaintiffs, and is an adjunct professor at the University of Rochester business school. (Pl. App.

7–8; App. 362–363 (Torchio Dep. at 9:10–10:12).) Torchio’s opinions on market efficiency and

the applicability of the Basic presumption have repeatedly been criticized by courts. For

example, in Loritz v. Exide Technologies, No. 2:13-cv-02607-SVW-E, 2015 WL 6790247, at

*20 (C.D. Cal. July 21, 2015), the court rejected Torchio’s opinion on the efficiency of the

market for defendants’ bonds based upon “internal inconsistencies and conclusory responses” and

Torchio’s “fail[ure] to show that his methodology [was] soundly supported by academic

authority or is a generally accepted approach to studying the efficiency of a company’s debt

securities’ market.” In DeMarco v. Lehman Bros., 222 F.R.D. 243, 248 (S.D.N.Y. 2004), the

court found that Torchio’s expert report on applicability of the Basic presumption was

“irrelevant on its face” and “so transparently unreliable as to be inadmissible as a matter of law.”

And in KB Partners I, L.P. v. Pain Therapeutics, Inc., No. A-11-CA-1034-SS, 2015 WL

3794769, at *13 (W.D. Tex. June 16, 2015), the court criticized and rejected Torchio’s expert

testimony on loss causation.

                                            ARGUMENT

       To obtain class certification, a plaintiff “must actually prove—not simply plead—that [its]

proposed class satisfies each requirement of [Fed. R. Civ. P.] 23.” Halliburton Co. v. Erica P.

John Fund, Inc., 573 U.S. 258, 275 (2014) (“Halliburton II”) (emphasis in original). Where, as

here, a plaintiff seeks to certify a class under Rule 23(b)(3), the plaintiff must prove, among other

things, that “common issues of law or fact ‘predominate over any questions affecting only



                                                  8
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                      Page 61 of 90 PageID 4093


individual members.’” Unger v. Amedisys Inc., 401 F.3d 316, 320 (5th Cir. 2005) (internal

citation omitted). The plaintiff also must establish that its claims are typical of claims of the

other class members, and that it is an adequate class representative. Fed. R. Civ. P. 23(a);

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

        Plaintiff cannot satisfy its burden to prove these elements.

I.      A Class Cannot Be Certified Because Individual Issues of Reliance Predominate.

        To establish predominance in a securities class action, the plaintiff must establish that it

can prove on a classwide basis that all members of the class relied on the alleged

misrepresentations or omissions. See Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804,

810 (2011) (“Halliburton I”); Castano v. Am. Tobacco Co., 84 F.3d 734, 745 (5th Cir. 1996)

(“[A] fraud class action cannot be certified when individual reliance will be an issue.”); Unger,

401 F.3d at 321 (“If the circumstances surrounding each plaintiff’s alleged reliance on fraudulent

representations differ, then reliance is an issue that will have to be proven by each plaintiff, and

the proposed class fails Rule 23(b)(3)’s predominance requirement.”).

        Plaintiff attempts to satisfy its burden by relying on the rebuttable presumption orof

reliance established in Basic, under which, in an efficient securities market, the price at which

participants trade reflects all publicly available information, including alleged misrepresentations;

and, alternatively, on the doctrine established in Affiliated Ute that reliance may be presumed

where the plaintiffs’ claims are predominantly based upon alleged nondisclosures. As

showsshown in Sections A–B (Basic) and C (Affiliated Ute) below, Plaintiff cannot rely on

either presumption.




                                                   9
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 62 of 90 PageID 4094


       A.      The Rebuttable Basic Presumption.

       In Basic, the Supreme Court permitted plaintiffs to show classwide reliance via a

rebuttable presumption. See Halliburton I, 563 U.S. at 811. Under the fraud-on-the-market

theory recognized in that case, “the market price of shares traded on well-developed markets

reflects all publicly available information, and, hence, any material misrepresentations.” Id.

(internal quotations & citation omitted). Hence, the Court reasoned, “an investor presumptively

relies on a defendant’s misrepresentation if that information is reflected in the market price of the

stock at the time of the relevant transaction.” Id. at 812 (internal quotations, alteration &

citation omitted).

       As the Supreme Court subsequently held in Halliburton II, defendants can defeat the

Basic presumption of reliance by presenting evidence that the alleged misrepresentation did not

in fact affect the stock price. The defendant can show an absence of price impact by

demonstrating that the alleged misrepresentation did not cause the stock price to increase, or

that a corresponding corrective disclosure did not cause the stock price to decrease. See

Halliburton II, 573 U.S. at 279–80 (“Basic itself made clear that the presumption was just that,

and could be rebutted by appropriate evidence, including evidence that the asserted

misrepresentation (or its correction) did not affect the market price of the defendant’s stock.”)

(internal quotations & citation omitted). As the Supreme Court emphasized in Basic, “[a]ny

showing that severs the link” between the alleged misrepresentations or corrective disclosures

and the price paid or received by the stockholder “will be sufficient to rebut the presumption of

reliance.” Basic, 485 U.S. at 248. Where the Basic presumption is defeated, a class pursuing

securities claims based on alleged misrepresentations cannot be certified. See, e.g., IBEW Local

98 Pension Fund v. Best Buy Co., Inc., 818 F.3d 775, 782–83 (8th Cir. 2016) (reversing district



                                                 10
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 63 of 90 PageID 4095


court’s granting of class certification where defendants showed no price increase attributable to

misrepresentations); Halliburton III, 309 F.R.D. at 279–80 (denying class certification as to

alleged corrective disclosures that were shown not to have resulted in price decrease).

         While Defendants bear the burden of producing evidence to show an absence of price

impact to rebut the Basic presumption of reliance, the burden of persuasion to establish classwide

reliance rests with Plaintiff. As set forth in Federal Rule of Evidence 301, “[i]n a civil case,

unless a federal statute or these rules provide otherwise, the party against whom a presumption is

directed has the burden of producing evidence to rebut the presumption. But this rule does not

shift the burden of persuasion, which remains on the party who had it originally.” Fed. R. Evid.

301; see also KBC Asset Mgmt. NV v. 3D Sys. Corp., No. 15-cv-2393-MGL, 2017 WL 4297450,

at *8 (D.S.C. Sept. 28, 2017) (citing Fed. R. Evid. 301). Under Rule 301, a defendant may rebut

the presumption by producing evidence sufficient to create a question of fact at summary

judgment, at which point the plaintiff, as the party seeking certification, has the burden of proving

price impact. City of Arlington, Tex. v. Fed. Commc’n Comm’n, 668 F.3d 229, 256 (5th Cir.

2012). In Best Buy, for example, the court reversed the district court’s grant of class

certification after concluding that the plaintiff “provided no evidence that refuted defendants’

overwhelming evidence of no price impact.” 818 F.3d at 783.2

2
      Although some courts have held that defendants bear the burden of persuasion on price
      impact, e.g., In re Finisar Corp. Sec. Litig., 2017 WL 6026244, at *6 (N.D. Cal. Dec. 5,
      2017); Halliburton III, 309 F.R.D. at 258, neither the Supreme Court nor the Fifth Circuit
      has addressed the issue. As Rule 301 makes clear, a presumption—such as the Basic
      presumption of reliance—only shifts to the defendant the burden of producing contrary
      evidence, and does not alter the ultimate burden of persuasion. And courts have consistently
      held that the burden of persuasion on every element of class certification under Rule 23 rests
      with the plaintiff. See, e.g., Halliburton II, 573 U.S. at 275; Adickes v. Hellerstedt, No. 17-
      50899, 2018 U.S. App. LEXIS 29034, at *13 (5th Cir. Oct. 16, 2018) (“A party seeking class
      certification has the burden of establishing that all of Rule 23’s requirements are met.”). In
      any event, the evidence here shows no price impact—and thus that class certification is
      inappropriate—regardless of which party bears the burden of persuasion.


                                                  11
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 64 of 90 PageID 4096


        B.      Defendants Have Rebutted the Basic Presumption, and Plaintiff Has Not
                Satisfied Its Burden of Persuasion To Establish Price Impact.

        Here, as shown below, the evidence proffered by Defendants—principally the expert

report of Dr. Ferrell—has rebutted the Basic presumption by showing lack of price impact as to

all of the alleged misrepresentations and corrective disclosures, and Plaintiff has not met its

burden of rebutting Defendants’ showing. Plaintiff’s expert, Frank Torchio, does not dispute that

there was no price impact following any of the misrepresentations or four of the seven alleged

corrective disclosures, and does not rebut the rest of Dr. Ferrell’s conclusions.

                1.      It is Undisputed that There Was No Price Impact from Any of the
                        Alleged Misrepresentations or Four of the Seven Alleged Corrective
                        Disclosures.

        Dr. Ferrell’s event study demonstrates that none of the alleged misrepresentations had a

statistically significant positive stock price impact (i.e., the alleged misrepresentations did not

cause a price increase). (App. 112 (Ferrell Report ¶¶ 30–31).) Dr. Ferrell’s event study also

demonstrates that five of the seven alleged corrective disclosures (corrective disclosures nos.

1–2, 4, and 6–7) had no statistically significant negative price impact. (App. 115, 117, 120, 127,

133, 134 (Ferrell Report ¶¶ 32, 36, 40, 52, 61, 64).) (An event study is a statistical analysis

designed to determine whether stock price movements following a company-specific event (such

as a misrepresentation or corrective disclosure) were caused by the event or, instead, were

merely the result of overall market and industry developments or random price fluctuations.

(App. 107 (Ferrell Report ¶ 21); Pl. App. 46–47 (Torchio Report ¶ 130).) )

        Torchio does not dispute Dr. Ferrell’s showing that there was no price impact from four

of the seven alleged corrective disclosures (corrective disclosures nos. 1-2, 4, and 6). Nothing in

Torchio’s initial or rebuttal expert reports even addressed whether those alleged corrective




                                                  12
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 65 of 90 PageID 4097


disclosures had a price impact, let alone purportpurported to rebut Dr. Ferrell’s showing. And

Torchio expressly acknowledged at his deposition that he was offering an opinion only as to the

remaining three alleged corrective disclosures. (App. 425 (Torchio Dep. at 258:24-259:19).)

Plaintiff offered no other evidence of such price impact.

         Torchio also does not dispute that none of the alleged misrepresentations had a

statistically significant positive price impact.3 (App. 210–212 (Torchio Rebuttal Report ¶¶

54–59).) Torchio speculates that the absence of price impact means only that the alleged

misrepresentations confirmed prior market expectations (App. 192 (Torchio Rebuttal Report ¶

8), but he offers no evidence of what the prior market expectations were. As courts have held,

conclusory assertions that alleged misrepresentations “maintain[ed] an inflated stock price”

cannot “refute[] defendants’ overwhelming evidence of no price impact.” Best Buy, 818 F.3d at

782–83; see also In re Credit Suisse First Bos. Corp. (Lantronix, Inc.) Analyst Sec. Litig., 250

F.R.D. 137, 145 (S.D.N.Y. 2008) (finding that plaintiffs’ price maintenance theory “based not on

facts but on speculation” is “patently deficient” to support class certification).

         In light of Plaintiff’s failure to rebut Defendants’ evidence, no class can be certified as to

these four alleged corrective disclosures or the corresponding alleged misrepresentations. The

only courts to have considered this issue have so held. In Halliburton III, the court denied class




3
      A chart in Torchio’s opening report purports to show, without explanation, a statistically
      significant price movement on the dates of two alleged misrepresentations (April 30, 2015
      and February 2, 2016) using a two-day event window (Pl. App. 100–101 (Torchio Report
      Ex. 6).) But Torchio makes no effort to justify the use of a two-day event window for those
      dates, and his rebuttal report does not dispute Dr. Ferrell’s conclusion that none of the
      alleged misrepresentations resulted in a statistically significant price impact. As discussed
      below, (pp. 21–23), the use of a two-day event window for a highly traded stock like
      ExxonMobil is improper.


                                                   13
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 66 of 90 PageID 4098


certification as to five of six alleged corrective disclosures where plaintiffs did not successfully

establish price impact. 309 F.R.D at 280. Similarly, in In re Intuitive Surgical Securities

Litigation, the court concluded that defendants rebutted the Basic presumption as to two alleged

corrective disclosures by showing a lack of price impact. No. 5:13-cv-01920-EJD, 2016 WL

7425926, at *16 (N.D. Cal. Dec. 22, 2016). These rulings follow directly from the Supreme

Court’s holding in Halliburton II that a class cannot be certified where the evidence shows an

absence of price impact.

                2.      The Remaining Alleged Corrective Disclosures Had No Price Impact
                        Because No New Information Was Disclosed.

        The evidence also shows that there was no price impact from the remaining alleged

corrective disclosures (ExxonMobil’s earnings reports on July 29 and October 28, 2016 and

January 31, 2017; corrective disclosures nos. 3, 5, and 7) because the relevant information was

already public (and thus necessarily reflected in ExxonMobil’s stock price) before those

disclosures were made.

        As both experts here agreed, a properly conducted event study must consider whether the

misrepresentation or corrective disclosure under consideration includes information not

previously available to the market—or, as Dr. Ferrell put it, the “news . . . has to be new.” (App.

290 (Ferrell Dep. at 79:25–80:5).); Pl. App. 52 (Torchio Report ¶ 148 (“[I]f the confounding

information . . . has already been disclosed and fully incorporated into the stock price, then such

confounding information is unlikely to have caused any stock-price changes measured on the day

of the corrective disclosure.”).) That is because the “fraud on the market” theory presumes that,

in an efficient market, previously disclosed information will already have been incorporated into

the price of the stock, and a subsequent disclosure of the same information will have no




                                                  14
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 67 of 90 PageID 4099


additional price impact. (App. 106 (Ferrell Report ¶¶ 20, 37); Pl. App. 47 (Torchio Report ¶¶

139–40).)

         For these reasons, courts have recognized that there can be no price impact unless new

information is disclosed. Thus, the court in Halliburton III held that there was no price impact

because the plaintiff failed to show that the alleged corrective disclosure contained new

information “that was not already impounded in the market price of the stock.” 309 F.R.D. at

272. The court explained it is “required to assume that the market had already absorbed

[previously disclosed] information by the time” the alleged corrective disclosure was made. Id.

at 274; see also Greenberg v. Crossroads Sys., Inc., 364 F.3d 657, 663 (5th Cir. 2004) (“[A]

stock’s price will not change upon the release of confirmatory information, i.e., information

already known to the market”); Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc., 879 F.3d

474, 485–86 (2d Cir. 2018) (holding that price impact was not shown where information in

alleged corrective disclosure had already been revealed to the market); Best Buy, 818 F.3d at 782

(statements that “added nothing to what was already public” had no price impact).

         In accordance with this standard, Dr. Ferrell’s analysis demonstrates the absence of price

impact resulting from ExxonMobil’s earnings reports on July 29 and October 28, 2016 and

January 31, 2017 (corrective disclosures nos. 3, 5, and 7) because the relevant information in

those earnings reports was already available to the market, and thus was already reflected in

ExxonMobil’s stock price before the reports were released. Plaintiff’s own accounting expert,

Dr. Wright, proves this point. (App. 120–121, 125–126, 128–130, 133–136 (Ferrell Report ¶¶

42–50, 54–59, 63–66).) Torchio’s responses are inconsistent with Plaintiff’s theory of liability

and with governing law.4


4
      Plaintiff may argue that it is inappropriate on a motion for class certification to consider


                                                    15
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 68 of 90 PageID 4100


                       (a)     July 29, 2016

       Plaintiff asserts that ExxonMobil’s disclosure on July 29, 2016 of an earnings miss in its

upstream business should be viewed as a corrective disclosure of prior alleged misrepresentations

regarding Kearl proved reserves, alleged losses in ExxonMobil’s bitumen operations, and

impairments of its RMDG assets. The earnings release did not attribute the miss to any of these

factors, and Plaintiff cites no analyst or other third party making that connection, but Plaintiff

contends that, unbeknownst to the market, the miss was “driven heavily” by those factors. (App.

53; see App. 29–47.)




   whether the information in an alleged corrective disclosure is new, on the ground that it
   relates only to loss causation or a “truth on the market” defense. Cf. Ludlow v. BP, P.L.C.,
   800 F.3d 674, 687–88 (5th Cir. 2015) (holding, in context of determining whether damages
   are susceptible to classwide proof, that the district court could not consider whether an
   alleged corrective disclosure was corrective). Ludlow, however, is inapposite. To begin
   with, Ludlow did not address price impact or reliance, the issues presented here. In any
   event, for purposes of this argument, Defendants are not challenging whether the alleged
   corrective disclosures corrected the original alleged misrepresentations—an analysis that
   requires comparing the contents of the alleged misrepresentation and the alleged corrective
   disclosure. That issue is entirely distinct from whether the information in the corrective
   disclosure was previously disclosed to the market—an analysis that does not require any such
   comparison. As the court reasoned in analogous circumstances in Halliburton III, a
   determination that the information in an alleged corrective disclosure was previously
   disclosed to the market is properly considered in assessing price impact on a class
   certification motion because “[t]he Court is not determining as a matter of law that the
   disclosures were not corrective, but rather, that [Defendants have] shown that the
   information alleged by the [Plaintiff] to be corrective was both already disclosed and caused
   no statistically significant price reaction.” 309 F.R.D. at 273 (emphasis in original).

   Nor is a determination whether the information in an alleged corrective disclosure was
   previously disclosed an improper assessment of a “truth on the market” defense. As the
   Second Circuit reasoned in approving the consideration of that issue on class certification in
   Arkansas Teachers, “[t]he ‘truth on the market’ defense attacks the timing of the plaintiffs’
   purchase of shares, not price impact.” 879 F.3d at 485–86 (holding that the district court
   erred in refusing to consider evidence that the information in the alleged corrective disclosure
   had previously been disclosed to the market).


                                                  16
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 69 of 90 PageID 4101


        Plaintiff’s allegations are based upon Dr. Wright’s report, which is annexed to and

incorporated by reference in the Complaint, in which Dr. Wright opines that: (i) as of the

issuance of ExxonMobil’s 2015 10-K on February 24, 2016, its Canadian bitumen operations

were operating at a three-month loss,; (ii) at the same time, it was virtually certain that

ExxonMobil would have to de-book Kearl proved reserves at the end of 2016; and

(iii) ExxonMobil improperly overstated the value of its RMDG assets in the same 2015 10-K by

failing to take a necessary impairment. (Compl. Ex. B ¶¶ 7–8, 12.)

        Dr. Wright reached these conclusions in reliance on information publicly available in early

2016, well before the alleged corrective disclosure in July of that year. For example, Dr. Wright

concluded that “it would have been apparent to Exxon at the beginning of 2016 that, absent an

extraordinary . . . rise in the price of oil, the Kearl project would not satisfy the SEC definition of

proved reserves at year-end 2016,” based upon her analysis of Imperial’s public filings about

expected net cash flows at Kearl and publicly available energy prices and currency exchange

rates. (Id. ¶ 69; see App. 122–124, 129, 135–136 (Ferrell Report ¶¶ 47, 56, 66, Ex. 3).)

Similarly, her opinions about impairments of ExxonMobil’s RMDG assets and losses at

ExxonMobil’s Canadian bitumen operations rested on public sources of information disclosed in

early 2016, well before ExxonMobil issued its July 29, 2016 earnings release. (App. 124–125,

129, 135–136 (Ferrell Report ¶¶ 49, 56, 66, Ex. 4).)

        Because the information Dr. Wright used was available to market participants before July

2016, the price of ExxonMobil’s stock before that time necessarily would have reflected that

information. (App. 111, 120–126 (Ferrell Report ¶¶ 29, 42–50).) Accordingly, the alleged

corrective disclosures on July 29, 2016 could not have impacted the stock price. As Dr. Ferrell

explained, “[i]f the alleged truth, the disclosure that could and should have been made earlier,



                                                  17
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 70 of 90 PageID 4102


was publicly available prior to a purported corrective disclosure, it logically follows, if the

market’s efficient, that that revelation could not have caused a statistically significant price

reaction. Otherwise the market’s not efficient.” (App. 295 (Ferrell Dep. at 97:10-25)); see

Halliburton III, 309 F.R.D. at 273 (“[A]n efficient market would have already absorbed the news

. . . and impounded that news in the stock price before [an alleged corrective disclosure] was

issued.”).

        Dr. Ferrell’s event study also showed that the initial disclosure of the information in the

documents on which Dr. Wright relied did not affect ExxonMobil’s stock price. (App. 114

(Ferrell Report Ex. 1).) For example, Dr. Wright’s conclusions about Kearl proved reserves

relied on Imperial’s 2015 Form 10-K and Form 51-101F1, but Dr. Ferrell’s event study shows

that those documents resulted in no price impact. (Id.) As a result, Defendants have shown a

lack of price impact through evidence establishing the “disclosure that allegedly caused the price

reaction was already disclosed to the market . . . to no price reaction.” Halliburton III, 309

F.R.D. at 272.

        Finally, Dr. Ferrell’s analysis refutes Plaintiff’s contention that that ExxonMobil’s

disclosure on July 29, 2016 of an earnings miss in its upstream business should be viewed as a

corrective disclosure of alleged “poor performance” at Kearl. (App. 121–122, 185 (Ferrell

Report ¶ 45 & Appendix C.3).) Dr. Ferrell’s report conclusively refutes that contention because

Imperial (which, as noted, owns approximately 70% of Kearl) also issued an earnings release on

the same day (July 29, 2016), and its stock had no statistically significant price movement. (Id.)

If the market attributed ExxonMobil’s earnings shortfall to Kearl, the market would have reacted

negatively to Imperial’s own earnings shortfall on July 29, 2016. The absence of any price




                                                  18
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 71 of 90 PageID 4103


impact on Imperial’s stock shows that the decline in ExxonMobil’s stock on that date cannot be

attributed to Kearl. (App. 121–122 (Ferrell Report ¶ 45).)

       Torchio concedes that any price movement in ExxonMobil’s stock following the July 29

earnings report was not related, as Plaintiff contends, to alleged “poor performance” at Kearl.

(App. 53.) As Torchio acknowledged in his rebuttal expert report, there was no mention of

Kearl in the earnings report, and accordingly he “agree[d] with Dr. Ferrell that the market did

not connect the poor performance of Exxon Upstream disclosed by Exxon on July 29, 2016 with

Kearl.” (App. 234 (Torchio Rebuttal Report ¶ 112).) When asked about Dr. Ferrell’s analysis

demonstrating conclusively that Imperial’s stock price showed no statistically significant

movement following the release of its earnings on the same day, Torchio admitted that “any

movement in Exxon Mobil’s stock could not have been attributable to Kearl, given that

Imperial’s stock price has no statistically significant price movement.” (App. 429 (Torchio Dep.

at 275: 4–20) (emphasis added).)

       Torchio’s responses are insufficient to rebut Dr. Ferrell’s other conclusions. Torchio

does not dispute that Dr. Wright relied on information that was publicly available before July 29

to conclude that ExxonMobil made alleged misrepresentations about Kearl proved reserves,

losses at its Canadian bitumen operations, and RMDG asset impairments (and thus that other

market participants could have reached the same conclusions based upon public information).

He asserts, instead, that the market must have believed that the July 29 earnings report

nevertheless provided new information relevant to Plaintiff’s claims because there was a

statistically significant negative price reaction. (App. 199 (Torchio Rebuttal Report ¶ 25).) But

Torchio’s opinion is flatly inconsistent with Plaintiff’s theory of liability, based on Dr. Wright’s

analysis, which shows that the information about which Plaintiff complains was already available



                                                  19
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 72 of 90 PageID 4104


to the market months earlier. As discussed above (p. 14), a properly conducted event study must

consider whether the event being studied (here, the July 29 earnings report) included relevant

new information. (App. 375 (Torchio Dep. at 61:25-62:7).) Absent a showing that the

disclosure includes relevant new information—and no such showing can be made here— price

impact cannot be established.

                       (b)      October 28, 2016

       For similar reasons, Dr. Ferrell’s report demonstrates that there was no price impact from

ExxonMobil’s October 28, 2016 earnings report. That report stated that certain proved reserves,

including those at Kearl, might have to be de-booked at year end if prices stayed at the then-

current level, and that the Company would perform a year-end impairment assessment of its

major long-lived assets, including North American natural gas assets. The report had no price

impact because, according to Plaintiff’s theory of liability, any relevant information about alleged

de-bookings, impairments, or losses at ExxonMobil’s Canadian bitumen operations was

previously available to the market. (Supra, pp. 14–15.)

       Torchio does not dispute that the information Dr. Wright relied on was publicly available

well before the date of the earnings report. Torchio instead relies exclusively on his statistical

analysis showing a statistically significant negative price reaction on that date, and statements by

some analysts expressing surprise at the report. (App. 216–219 (Torchio Rebuttal Report ¶¶

68–74).) But Torchio’s rebuttal report fails to assess, as it must, whether the earnings report

included any new information consistent with Plaintiff’s theory of liability. (See supra, p. 14.)

       Torchio’s contention that information is “new” only if it was not previously “available to

and considered by the market prior to” the alleged corrective disclosure, App. 224–225 (Torchio

Rebuttal Report ¶ 88; emphasis added), is squarely inconsistent with Basic. As the Supreme



                                                  20
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 73 of 90 PageID 4105


Court has explained, under the efficient market hypothesis on which Basic rests, “the price of

stock traded in an efficient market reflects all public, material information.” Halliburton II, 573

U.S. at 263 (emphasis added); see also Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S.

455, 466 (2013) (“[I]n an efficient market, all publicly available information is rapidly

incorporated into, and thus transmitted to investors through, the market price.”); In re Enron

Corp. Sec., 529 F. Supp. 2d 644, 662 (S.D. Tex. 2006) (“[T]he central tenet of ‘fraud on the

market’ theory . . . presupposes that ‘an efficient securities market rapidly incorporates all

publicly available information about a company’s business and financial situation.’”) (quoting In

re Livent, Inc. Sec. Litig., 211 F.R.D. 219, 222 (S.D.N.Y.2002)). Torchio agreed in his

deposition that under the efficient market hypothesis “all public information is impounded into

the stock price quickly.” (App. 367 (Torchio Dep at 26:15-19).) Torchio’s position that publicly

available information should be disregarded unless there is evidence that the market “considered”

it is unsupported by any economic or legal authority of which Defendants are aware and is

contrary to the legal standards in the cases just cited.

                        (c)     January 31, 2017

        Dr. Ferrell also demonstrated a lack of price impact from ExxonMobil’s January 31, 2017

earnings report for two independent reasons: (i) the report had no statistically significant price

impact, and (ii) no new information concerning alleged de-bookings, impairments, or losses at

ExxonMobil’s Canadian bitumen operations was disclosed. (Supra, pp. 12, 14–15.) Torchio’s

responses are wrong as a matter of law and unsupported by the record.

        First, Dr. Ferrell’s event study demonstrates that there was no statistically significant

price movement following the January 31, 2017 earnings report. Dr. Ferrell’s event study uses a

one-day event window—that is, an analysis focusing on the difference between the closing price



                                                  21
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 74 of 90 PageID 4106


on the trading day before the earnings report was issued and the closing price on the trading day

of the earnings report.5 (App. 104–107 (Ferrell Report ¶¶ 18–20).) Dr. Ferrell’s use of a one-

day event window is consistent with academic literature (including literature analyzing

ExxonMobil stock specifically) showing that, for stocks such as ExxonMobil that trade in a

highly efficient market, the stock price “quickly and fully” reflects new information. (App.

102–106 (Ferrell Report ¶¶ 14–20 & n.20, citing Abigail McWilliams & Donald S. Siegel, Event

Studies in Management Research: Theoretical and Empirical Issues, 3 The Acad. of Mgmt. J.

626, 636 (1997) (“[T]he assumption of market efficiency implies almost instantaneous

adjustment in stock price to the arrival of new information.”)).)

         Torchio concedes that there was no statistically significant price movement in

ExxonMobil stock on either January 31, 2017 (the day of the disclosure) or the following day,

but contends that there was nevertheless a statistically significant price impact over the two-day

period in aggregate. (Pl. App. 23 (Torchio Report Table 2).) Multi-day event windows are

appropriate only when the stock at issue trades in an inefficient market—not the case here—or




5
      The January 31 earnings report was issued before the market opened on that day. (Pl. App.
      23 (Torchio Report ¶ 57 n.53).) Thus, the market had a full trading day before closing to
      incorporate any news in the price of ExxonMobil stock.


                                                 22
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                Page 75 of 90 PageID 4107


where new information is disclosed over multiple days.6 (App. 106 (Ferrell Report ¶ 20).) As

Judge Lynn held in Halliburton III on similar facts:

         The Court finds that, in this case, the use of a two-day window is inappropriate to
         measure price impact in an efficient market. An efficient market is said to digest
         or impound news into the stock price in a matter of minutes; therefore, an alleged
         corrective disclosure released to the market at the start of Day 1, coupled with an
         absence of price impact throughout Day 1, followed by a price impact on Day 2,
         will not show price impact as to the alleged corrective disclosure.

Halliburton III, 309 F.R.D at 269. Similarly, in Intuitive Surgical, the court rejected the use of a

two-day window when the alleged corrective disclosure was released five minutes before the

market closed. 2016 WL 7425926, at *14. There is no dispute here that the market for

ExxonMobil stock is highly efficient. (Pl. App. 3, 7 (Torchio Report ¶¶ 2, 11); see also App. 107

(Ferrell Report ¶ 20).)

         Torchio attempted in his deposition to defend his use of a two-day event window by

pointing to analyst commentary about ExxonMobil’s earnings report on the day after it was

issued. But Torchio identified no new information in those analysts’ comments, and Dr. Ferrell

showed that they merely “reiterate and comment on previously disclosed information.” (App. 38

(Ferrell Report ¶ 65).) Torchio cites no support for the assertion that the event window should

take account of commentary by analysts that includes no new factual information.




6
      Torchio claimed in his rebuttal report that Dr. Ferrell’s opinion in this case is inconsistent
      with Dr. Ferrell’s supposed use of a multi-day event window in prior cases. (App. 202–204
      (Torchio Rebuttal Report ¶¶ 35–40).) As Dr. Ferrell explained, there is no inconsistency.
      Dr. Ferrell testified that his reference in prior cases to multi-day windows was entirely
      appropriate in the circumstances of those cases, where the exact time of a disclosure is
      unknown, there was information leakage in advance of the corrective disclosure, or the
      market in question was inefficient. None of those circumstances justifying the use of a multi-
      day event window exists here. (App. 295, 298, 302 (Ferrell Dep. at 101:25–102:8;
      110:16–113:7; 125:12–127:25).)



                                                  23
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 76 of 90 PageID 4108


       Second, Torchio does not dispute that the information Dr. Wright relied on in asserting

that ExxonMobil made misstatements with respect to impairments at the RMDG operations,

potential de-booking of proved reserves at Kearl, and a three-month loss at ExxonMobil’s

Canadian bitumen operations was publicly available well before January 31, 2017. (App.

219–223 (Torchio Rebuttal Report ¶¶ 75–85).) Instead, Torchio’s rebuttal cites as evidence of

price impact statements by analysts about the impairment charge after the January 31, 2017

earnings release. (App. 221–222 (Torchio Rebuttal Report ¶¶ 80–81).) As discussed above,

however, such discussions by analysts of stale information are irrelevant to Plaintiff’s claims,

because they are not alleged to have been corrective disclosures and because, as Plaintiff itself

alleges (based on Dr. Wright’s analysis), the information about which they complain was already

available to the market before the earnings release was issued. (Supra, pp. 14–15.)

               3.      Dr. Ferrell’s Analysis Also Shows That The Allegedly Misrepresented
                       Information About ExxonMobil’s Proxy Costs and GHG Costs Was
                       Released to the Market to No Price Impact.

       Dr. Ferrell’s analysis further demonstrates that no corrective disclosures relating to

ExxonMobil’s use of proxy costs of carbon and GHG costs had an impact on the price of

ExxonMobil stock. The only alleged corrective disclosures even arguably related to proxy costs

or GHG costs—those which discussed the NYAG and CAAG investigations (i.e., corrective

disclosures nos. 1 and 2)—had no statistically significant price impact. (App. 127–128 (Ferrell

Report ¶ 53).) In addition, although not alleged as a corrective disclosure, the Complaint cites

(and incorporates by reference) an affirmation publicly filed by John Oleske of the NYAG on

June 2, 2017 (five months after the end of the Class Period), which (wrongly) alleges that

ExxonMobil’s prior public statements misrepresented its use of proxy costs and GHG costs. The

filing of that affirmation had no statistically significant negative price impact on ExxonMobil



                                                 24
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 77 of 90 PageID 4109


stock. (Id.) Finally, Dr. Ferrell’s review of analyst reports on ExxonMobil shows an almost

complete absence of analyst commentary on these investigations. (App. 118–119 (Ferrell Report

¶ 38).)

          In his rebuttal report and in his deposition, Torchio did not show any price impact relating

to any alleged misrepresentations about proxy costs or GHG costs. He doesdid not dispute Dr.

Ferrell’s finding that there was no price impact associated with the June 2, 2017 disclosure of

information contained in the NYAG Affirmation concerning ExxonMobil’s use of proxy costs of

carbon and GHG costs. (App. 400 (Torchio Dep. at 159:16–25).) And, Torchio did not

challenge Dr. Ferrell’s finding that no price impact resulted from the alleged corrective

disclosures on November 9, 2015 and January 20, 2016, the only such disclosures relating to

proxy costs and GHG costs.

          Torchio unpersuasively responds that the October 28, 2016 and January 31, 2017

earnings reports can be “linked” to proxy and GHG costs because (Plaintiff alleges) those costs

contributed to ExxonMobil’s de-booking and impairments. (Pl. App. 38 (Torchio Report

¶ 106).) Neither disclosure mentions the Kearl de-booking or the RMDG impairment, much less

states that they relate to proxy costs or GHG costs. (Pl. App. 133–141.) Similarly, Torchio

identifies no analyst report that mentioned a causal link between ExxonMobil’s use of proxy

costs and GHG costs and the Kearl de-booking and Rocky Mountain dry gas impairment. (App.

394–395 (Torchio Dep. at 137:5–138:4).) As the Fifth Circuit has recognized, “undisclosed

information cannot drive down the market price of a stock. Only information known to the

market can cause a loss. For this reason, only information known to the market is relevant under

the fraud-on-the-market theory of class wide reliance.” Alaska Elec. Pension Fund v. Flowserve

Corp., 572 F.3d 221, 230 (5th Cir. 2009). Here, undisclosed information purportedly linking



                                                   25
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 78 of 90 PageID 4110


these earnings reports to undisclosed information about ExxonMobil’s use of proxy and GHG

costs cannot support the Basic presumption.7

                                                  ***

         For the foregoing reasons, Plaintiff has not rebutted Defendants’ showing that the alleged

misrepresentations at issue and any corresponding alleged corrective disclosure had no price

impact on ExxonMobil stock. Accordingly, it has not satisfied its burden to establish that the

Basic presumption of reliance applies.

         C.      The Affiliated Ute Presumption of Reliance on Omissions Does Not Apply.

         Plaintiff also invokes the doctrine established in Affiliated Ute, creating a rebuttable

presumption of reliance for claims premised solely on alleged omissions of material facts. (Pl.

Mem. 19.) But the Fifth Circuit has held that presumption is available only in actions that are

“primarily based on omissions or non-disclosure” where “the defendant has failed to disclose any

information whatsoever relating to material facts about which the defendant has a duty to the

plaintiff to disclose.” Regents of Univ. of Cal. v. Credit Suisse First Bos. (USA), Inc., 482 F.3d

372, 384 & n.17 (5th Cir. 2007) (emphasis added) (internal quotations omitted); Abell v.

Potomac Ins. Co., 858 F.2d 1104, 1119 (5th Cir. 1988). The presumption thus cannot be relied

on in actions based on misstatements, a purported failure to correct or update previous

misstatements, or mixed claims based on partial misstatements. See Krogman v. Sterritt, 202




7
      Ludlow is not to the contrary. That case held that, in considering at the class certification
      phase whether damages can be established on a classwide basis, the Court should not assess
      whether an alleged corrective disclosure is truly corrective. 800 F.3d at 688. Ludlow did not
      address what information can be considered in assessing whether price impact has been
      rebutted for purposes of the presumption of reliance. And nothing in Halliburton II or the
      other governing cases addressing price impact suggests that the Court can find price impact
      based on information not identified in an alleged corrective disclosure.


                                                   26
Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 79 of 90 PageID 4111


F.R.D. 467, 479 (N.D. Tex. 2001) (presumption inapplicable to “‘mixed claims’ that allege both

misstatements and material omissions”).

       Here, Plaintiff cannot rely on the Affiliated Ute presumption because its claims are based

primarily on alleged misstatements, not omissions.

   •   Kearl Proved Reserves. Plaintiff’s allegations about Kearl proved reserves are based
       upon disclosures in ExxonMobil’s 2015 10-K, which affirmatively warned that if oil and
       gas prices stayed at the same level, de-bookings might be necessary, including for “oil
       sands operations in Canada” (App. 490), and on alleged misrepresentations in its October
       28, 2016 earnings release. (Compl. ¶¶ 285, 309.) This claim thus depends on a purported
       partial misstatement, and Affiliated Ute is accordingly inapplicable. See Abell, 858 F.2d at
       1119.

   •   Canadian bitumen operations. Plaintiff’s claims based on alleged losses in itsthe
       Canadian bitumen operations isare similarly based on ExxonMobil’s alleged affirmative
       representation in its 2015 10-K that it was earning a profit of $5.87 per barrel from its
       Canadian Bitumen Operations. (See Compl. ¶ 343.)

   •   Impairment of RMDG assets. Plaintiff alleges that ExxonMobil’s financial statements
       overstated the value of its RMDG assets in 2015 by failing to take an impairment charge
       for those assets. (Compl. ¶¶ 185–190.) See Steiner v. Southmark Corp., 734 F. Supp.
       269, 276 (N.D. Tex. 1990) (declining to apply Affiliated Ute where plaintiffs’ “primary
       contention [was] that defendants created a distorted view of [the company’s] financial
       condition through a series of overly optimistic and/or incomplete financial statements,
       press releases, and statements.”).

   •   GHG/Proxy costs. Plaintiff alleges that ExxonMobil’s investment and asset valuation
       processes did not incorporate GHG or carbon proxy costs in a manner “consistent with
       the Company’s public representations or Exxon’s own internal policies” (Compl. ¶
       247–50), and that “defendants made numerous statements throughout the Class Period
       that misrepresented Exxon’s purported use of a proxy cost of carbon in connection with
       its investment analyses.” (Pl. Mem. 3 (emphasis added).)

       Plaintiff’s contrary arguments are unavailing. The sole case Plaintiff cites is the out-of-

Circuit district court decision in Dodona I, LLC v. Goldman, Sachs & Co., 296 F.R.D. 261

(S.D.N.Y. 2014). (Pl. Mem. 19–20.) In Dodona I, the court applied the Affiliated Ute

presumption where the plaintiff’s claims involved both omissions and affirmative

misrepresentations. Id. at 269–70. But Dodona I is no longer good law in the Second Circuit.




                                                 27
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 80 of 90 PageID 4112


In Waggoner v. Barclays PLC, the Second Circuit expressly held that Affiliated Ute applies only

where “it is impossible for [a plaintiff] to point to affirmative misstatements,” not in actions

involving partial misstatements. 875 F.3d 79, 96 (2d Cir. 2017) (emphasis added).

         Plaintiff may not rely on Affiliated Ute for the additional reason that the “presumption is

rebuttable in the same manner as the fraud-on-the-market presumption established in [Basic].”

In re Allergan, Inc. Sec. Litig., No. 14-cv-02004-DOC (KES), 2016 WL 5929250, at *4 n.4

(C.D. Cal. Oct. 5, 2016); see also Finkel v. Docutel/Olivetti Corp., 817 F.2d 356, 364–65 (5th

Cir. 1987) (holding defendants may rebut the presumption of reliance by showing that

“nondisclosures did not affect the market price”). As discussed above, Plaintiff has failed to

demonstrate price impact as to any of its alleged misrepresentations or corrective disclosures in

this case, and Defendants successfully rebutted the Basic presumption. (App. 114, 116 (Ferrell

Report Exs. 1–2).) Plaintiff therefore is not entitled to Affiliated Ute’s presumption of reliance.

See In re Merrill Lynch Auction Rate Sec. Litig., 704 F. Supp. 2d 378, 397 (S.D.N.Y. 2010)

(“As with the fraud on the market theory, the presumption of reliance that arises in this type of

case is rebuttable.”), aff’d sub nom. Wilson v. Merrill Lynch & Co., Inc., 671 F.3d 120 (2d Cir.

2011).

II.      Plaintiff Is Subject to Unique Defenses That Render It Atypical of the Class.

         Plaintiff must show that its claims and defenses are “typical” of the proposed class. Fed.

R. Civ. P. 23(a)(3). Class certification should be denied when the proposed class representative

“is subject to unique defenses which threaten to become the focus of the litigation” to “protect[]

class members from representation by a party who is ‘preoccupied with a defense which is

applicable only to himself.’” Kalodner v. Michaels Stores, Inc., 172 F.R.D. 200, 205 (N.D. Tex.

1997) (quoting Warren v. Reserve Fund, Inc., 728 F.2d 741, 747 (5th Cir. 1984)).



                                                  28
    Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 81 of 90 PageID 4113


         This principalprinciple precludes class certification here because Plaintiff purchased all of

its ExxonMobil stock only after two of the alleged corrective disclosures had been made on

November 9, 2015 and January 20, 2016 (more than two years after the beginning of the Class

Period). (See supra, p. 4.) Plaintiff is thus subject to the unique defense that it could not have

relied on any supposed misrepresentations that were concededly corrected before its purchases.

         In analogous circumstances, courts have not hesitated to find plaintiffs’ claims atypical.

In In re Cardinal Health, Inc. Securities Litigation, the court held that a proposed plaintiff was

subject to a unique defense because it purchased 705,000 shares within the last three months of

the class period, after approximately three years of no trading activity and around the same time

Cardinal Health publicly disclosed a pending SEC investigation. 226 F.R.D. 298, 310 (S.D. Ohio

2005). The court found that these purchases “undermine[d] any causal nexus between the

[d]efendants’ alleged misrepresentation and the resulting injury” because it would be difficult for

the plaintiff to argue that it “incurred the vast bulk of its injury after [the defendants]

acknowledged that [their] accounting methodologies were under investigation.” Id. Similarly, in

Erickson v. Snap, Inc., the court held that a proposed plaintiff who “more than double[d] his

holdings” in defendant’s stock after a corrective disclosure was subject to unique defenses that

could threaten to be the focus onof the case. No. 2:17-cv-03679-SVW-AGR, 2017 U.S. Dist.

LEXIS 221050, at *8–9 (C.D. Cal. Sept. 18, 2017).8



8
      While some courts have questioned whether a post-disclosure purchase should, by itself,
      defeat typicality, those courts considered facts distinguishable from those here. In those
      cases, the post-disclosure purchases were made in addition to pre-disclosure purchases. For
      example, in Feder, the court opined that “[r]eliance on the integrity of the market prior to
      disclosure of alleged fraud (i.e., during the class period) is unlikely to be defeated by post-
      disclosure reliance on the integrity of the market.” Feder v. Elec. Data Sys. Corp., 429 F.3d
      125, 138 (5th Cir. 2005). This reasoning is not applicable here where Plaintiff did not make
      any purchases until after two alleged corrective disclosures.


                                                   29
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 82 of 90 PageID 4114


        Like the plaintiffs in Cardinal Health and Erickson, Plaintiff purchased ExxonMobil stock

for the first time only after two alleged corrective disclosures, and accordingly it cannot satisfy

its burden of establishing that its claims are typical of those of the proposed class.

III.    Plaintiff Has Not Proven Adequacy under Rule 23(a)(4).

        A proposed class representative bears the burden to prove that it “will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Proving that a proposed

class representative is adequate is essential to “ensure that the due process rights of all class

members are safeguarded” because absent class members must rely on the class representative’s

knowledge and judgment in defending their interests. Berger v. Compaq Comput. Corp., 257

F.3d 475, 480 (5th Cir. 2001). The class representative’s duty to protect the class is not

delegable to its counsel: “it is not enough that plaintiff’s counsel are competent if the plaintiffs

themselves almost totally lack familiarity with the facts of the case.” Id. at 483 n.18.

        The Fifth Circuit has made clear that the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. § 78u-4, “raises the standard adequacy threshold” to “reflect the

governing principles of the [PSLRA] and, particularly, Congress’s emphatic command that

competent plaintiffs, rather than lawyers, direct such cases.” Berger, 257 F.3d at 483–84. A

class representative thus must “possess a sufficient level of knowledge and understanding to be

capable of ‘controlling’ or ‘prosecuting’ the litigation” and their “understanding should not be

limited to derivative knowledge acquired solely from counsel.” Id. at 482–83 & n.18. Class

representatives must produce “actual, credible evidence that [they] are informed, able individuals,

who are themselves—not the lawyers—actually directing the litigation.” In re Kosmos Energy

Ltd. Sec. Litig., 299 F.R.D. 133, 145 (N.D. Tex. 2014) (proposed representative inadequate).

Courts routinely find class representatives inadequate where they are not “willing to be more than



                                                  30
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 83 of 90 PageID 4115


spectators.” Umsted v. Intelect Commc’ns, Inc., No. 3:99-cv-2604, 2003 WL 79750, at *3

(N.D. Tex. Jan. 7, 2003) (proposed representatives inadequate).

       The deposition testimony of Plaintiff’s designated representative witness under Rule

30(b)(6)—the employee of Plaintiff allegedly responsible for supervising this lawsuit—confirms

that Plaintiff is, at most, a disinterested spectator, lacking even basic knowledge about this case.

(App. 499, 513 (Swiderski Dep. at 32:3–33:24, 206:10–207:25).) He testified, among other

things, as follows:

   •




   •




   •




   •


   •


   •




                                                 31
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                  Page 84 of 90 PageID 4116




IV.    In the Alternative, Plaintiff’s Proposed Class Definition Should Be Limited.

       While class certification is inappropriate here, to the extent that the Court grants class

certification at all, the proposed class definition should be limited in three ways. The beginning

of Plaintiff’s proposed Class Period should be shortened to exclude all alleged misrepresentations



                                                 32
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 85 of 90 PageID 4117


relating solely to proxy costs and GHG costs. The end of the Class Period should be shortened

to exclude the alleged corrective disclosures that Plaintiff concedes did not have a price impact,

as well as the January 31, 2017 alleged corrective disclosure that is based on a two-day event

window contrary to the court’s opinion in Halliburton III. Finally, the proposed class definition

should not include any persons who sold their shares prior to the date of the first statistically

significant price reaction following an alleged corrective disclosure. Thus, at most, any class

should be limited to persons who purchased or otherwise acquired ExxonMobil common stock

between February 24, 2016 and October 28, 2016, inclusive, and were damaged thereby,

excluding all such persons who sold all of their ExxonMobil common stock before July 29, 2016.

       A.       The Proposed Class Should Exclude Claims Based on Alleged
                Misrepresentations Related to Proxy Costs and GHG Costs.

       Courts are “required at the class certification stage to limit the proposed Class based on

the alleged misrepresentations found to be actionable.” City of Cape Coral Mun. Firefighters’

Ret. Plan v. Emergent Biosolutions, Inc., 322 F. Supp. 3d 676, 682 (D. Md. 2018); see also

Stevelman v. Alias Research, Inc., No. 5:91-cv-682 (EBB), 2000 WL 888385, at *5 (D. Conn.

June 22, 2000) (“No class period may commence prior to the earliest date on which plaintiff can

properly allege all the elements of his prima facie case.”). An alleged misrepresentation that does

not cause price impact is not actionable and, accordingly, cannot serve as the beginning date for a

class period.

       For example, in Luna v. Marvell Technology Group, Ltd., the parties disputed whether

the class period properly began with the defendants’ third or fourth quarter earnings report. No.

15-0544 WHA, 2017 WL 4865559 (N.D. Cal. Oct. 27, 2017). The defendant argued that the

plaintiff failed to bring forward any evidence that transactions in the third quarter were improper




                                                  33
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                   Page 86 of 90 PageID 4118


and that, “unlike the other three quarters at issue in this action, there was never a corrective

disclosure identifying third quarter 2015 pull-ins as misleading or improper.” Id. at *7. The

court agreed, concluding that the plaintiff’s mere allegation that pull-in transactions occurred in

the third quarter was insufficient to show that “these transactions were misleading or fraudulent,”

and that the class period properly began when defendant issued its fourth quarter earnings. Id.

       Plaintiff alleges Defendants made eleven misrepresentations before February 24, 2016, all

of which relate solely to ExxonMobil’s statements about proxy costs and GHG costs—and have

nothing to do with Plaintiff’s allegations of accounting-related misstatements. (App. 113–114

(Ferrell Report Ex. 1).) None of these eleven statements are, however, tied to any alleged

corrective disclosure. Indeed, to the extent they were corrected, the purported truth concerning

these statements was revealed on June 2, 2017 when the Oleske Affirmation and its exhibits were

filed, well outside the proposed Class Period. Moreover, as Ferrell demonstrated (and Torchio

did not challenge), there was no negative price impact associated with the filing of the Oleske

Affirmation. (See supra, pp. 23–25.) The Class Period therefore should not begin before

February 24, 2016, the date of the first alleged misstatement that is not solely concerned with

ExxonMobil’s use of proxy costs and GHG costs.

       B.      The Class Period Should Exclude Any Other Alleged Corrective Disclosures
               That Had No Price Impact.

       The end of the Class Period should also be shortened to exclude any alleged corrective

disclosures that had no price impact and thus cannot “give rise to liability.” Carpenters Pension

Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 96–97 (S.D.N.Y. 2015). Substantial

prudential considerations support excluding these non-actionable alleged corrective disclosures

from the Class Period. For example, if “the class period certified is broader than the law will




                                                  34
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 87 of 90 PageID 4119


ultimately support, the parties will be forced to notify more individuals than necessary. And, on

some future dispositive motion, the Court will still be forced to decide whether the class should

have been certified with respect to these individuals in the first place.” W. Va. Pipe Trades

Health & Welfare Fund v. Medtronic, Inc., 325 F.R.D. 280, 294 (D. Minn. 2018).

       Here, Plaintiff has already conceded that there was no price impact associated with the

January 18, 2017 alleged corrective disclosure. And Plaintiff’s basis for asserting price impact as

to the January 31, 2017 alleged corrective disclosure is Torchio’s deficient analysis premised on

a two-day event window that is contrary to academic literature and the court’s opinion in

Halliburton III. At most, the alleged Class Period should end on October 28, 2016.

       C.      The Proposed Class Should Exclude All Persons Who Sold All of Their Stock
               Before July 29, 2016.

       Courts frequently hold that proposed class members who sold all of their shares prior to

the first alleged statistically significant corrective disclosure should be excluded from the class

because they are unable to prove loss causation. See Baker v. SeaWorld Entm’t, Inc., No. 14-cv-

2129-MMA (AGS), 2017 WL 5885542, at *16 (S.D. Cal. Nov. 29, 2017) (excluding from the

class those who sold before the first alleged statistically significant corrective disclosures because

they “would not have suffered any injury because they would have also sold the stock at an

alleged artificially inflated price”) (internal quotations omitted); In re Bank of Am. Corp. Sec.,

Deriv., & Emp. Ret. Income Sec. Act (ERISA) Litig., 281 F.R.D. 134, 148 (S.D.N.Y. 2012)

(excluding shareholders who sold shares prior to first statistically significant alleged corrective

disclosure). As previously discussed, it is undisputed that the first two alleged corrective

disclosures on November 9, 2015 and January 20, 2016 were not statistically significant. Any

class certified should exclude all persons who sold their ExxonMobil stock before July 29, 2016.




                                                  35
 Case 3:16-cv-03111-K Document 115 Filed 05/16/19                    Page 88 of 90 PageID 4120


                                            CONCLUSION

        Plaintiff’s motion fails to satisfy its burden to prove three of Rule 23’s class certification

requirements. Plaintiff has failed to demonstrate that reliance can be presumed on a classwide

basis under both Basic and Affiliated Ute. Plaintiff has further failed to satisfy its burden to show

that its claims are typical of the proposed class’s because Plaintiff purchased all of its stock

following the first two alleged corrective disclosures. Finally, Plaintiff has failed to prove it is an

adequate representative because its minimal knowledge about, and involvement in, this case

demonstrates Plaintiff is a mere spectator to a lawsuit it has wholly and impermissibly delegated

to counsel.

        For these reasons, Plaintiff’s motion for class certification should be denied or

substantially truncated as set forth on page 32, above.

        As set forth in the accompanying request, Defendants respectfully request that the Court

schedule an evidentiary hearing at which Defendants may present live testimony to address these

matters further and address any questions the Court may have.




                                                   36
Case 3:16-cv-03111-K Document 115 Filed 05/16/19        Page 89 of 90 PageID 4121


Dated: April 19, 2019

Respectfully submitted,


/s/ Daniel J. Kramer                     /s/ D. Patrick Long
Theodore V. Wells, Jr. (pro hac vice)    D. Patrick Long
Daniel J. Kramer (pro hac vice)          Texas State Bar No. 12515500
Daniel J. Toal (pro hac vice)            Brian M. Gillett
Justin Anderson (pro hac vice)           Texas State Bar No. 24069785
Jonathan H. Hurwitz (pro hac vice)       SQUIRE PATTON BOGGS
PAUL, WEISS, RIFKIND,                    2000 McKinney Ave., Suite 1700
  WHARTON & GARRISON LLP                 Dallas, TX 75201
1285 Avenue of the Americas              Telephone: (214) 758-1505
New York, NY 10019-6064                  Facsimile: (214) 758-1550
Telephone: (212) 373-3000                patrick.long@squirepb.com
Facsimile: (212) 757-3990                brian.gillett@squirepb.com
twells@paulweiss.com
dkramer@paulweiss.com                    Counsel for Rex W. Tillerson
dtoal@paulweiss.com
janderson@paulweiss.com
jhurwitz@paulweiss.com


/s/ Nina Cortell
Nina Cortell
Texas State Bar No. 04844500
Daniel H. Gold
Texas State Bar No. 24053230
HAYNES AND BOONE, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
Telephone: (214) 651-5000
Facsimile: (214) 651-5940
nina.cortell@haynesboone.com
daniel.gold@haynesboone.com

Counsel for Exxon Mobil Corporation,
Andrew P. Swiger, Jeffrey J. Woodbury,
and David S. Rosenthal




                                         37
Case 3:16-cv-03111-K Document 115 Filed 05/16/19                 Page 90 of 90 PageID 4122


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served by electronic CM/ECF filing, on this 19th day of April, 2019.



                                             /s/ Daniel J. Kramer
                                             Daniel J. Kramer
